
	

113 HR 4159 IH: America Competes Reauthorization Act of 2014
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4159
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Ms. Eddie Bernice Johnson of Texas (for herself, Mr. George Miller of California, Mr. Hoyer, Ms. Lofgren, Mr. Lipinski, Ms. Edwards, Ms. Wilson of Florida, Ms. Bonamici, Mr. Swalwell of California, Mr. Maffei, Mr. Grayson, Mr. Kennedy, Mr. Peters of California, Mr. Kilmer, Mr. Bera of California, Ms. Esty, Mr. Veasey, Ms. Brownley of California, Mr. Takano, and Ms. Kelly of Illinois) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for investment in innovation through research and development and STEM education, to
			 improve the competitiveness of the United States, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the America Competes Reauthorization Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—OSTP; GOVERNMENTWIDE SCIENCE
					Subtitle A—General provisions
					Sec. 101. National Science and Technology Council amendments.
					Sec. 102. Review of Federal regulations and reporting requirements.
					Sec. 103. Amendments to prize competitions.
					Sec. 104. Coordination of international science and technology partnerships.
					Subtitle B—Reauthorization of the National Nanotechnology Initiative
					Sec. 111. Short title.
					Sec. 112. National Nanotechnology Program amendments.
					Sec. 113. Societal dimensions of nanotechnology.
					Sec. 114. Nanotechnology education.
					Sec. 115. Technology transfer.
					Sec. 116. Signature initiatives in areas of national importance.
					Sec. 117. Nanomanufacturing research.
					Sec. 118. Definitions.
					Title II—STEM EDUCATION AND DIVERSITY
					Subtitle A—STEM Education and Workforce
					Sec. 201. Sense of Congress.
					Sec. 202. Coordination of Federal STEM education.
					Sec. 203. Grand challenges in education research.
					Sec. 204. Establishment of the Advanced Research Project Agency-Education.
					Sec. 205. Community college and industry partnerships STEM pilot grant program.
					Sec. 206. National Research Council report on STEAM education.
					Sec. 207. Engaging Federal scientists and engineers in STEM education.
					Subtitle B—Broadening participation in STEM
					Sec. 211. Short title.
					Sec. 212. Purpose.
					Sec. 213. Federal science agency policies for caregivers.
					Sec. 214. Collection and reporting of data on Federal research grants.
					Sec. 215. Policies for review of Federal research grants.
					Sec. 216. Collection of data on demographics of faculty.
					Sec. 217. Cultural and institutional barriers to expanding the academic and Federal STEM workforce.
					Sec. 218. Research and dissemination at the National Science Foundation.
					Sec. 219. Report to Congress.
					Sec. 220. National Science Foundation support for increasing diversity among STEM faculty at
			 institutions of higher education.
					Sec. 221. National Science Foundation support for broadening participation in undergraduate STEM
			 education.
					Sec. 222. Definitions.
					Title III—NATIONAL SCIENCE FOUNDATION
					Subtitle A—General Provisions
					Sec. 301. Authorization of appropriations.
					Sec. 302. Sense of Congress on support for all fields of science and engineering.
					Sec. 303. Management and oversight of large facilities.
					Sec. 304. Data management plans.
					Sec. 305. Support for potentially transformative research.
					Sec. 306. Strengthening institutional research partnerships.
					Sec. 307. Innovation Corps.
					Sec. 308. Definitions.
					Subtitle B—STEM Education
					Sec. 321. National Science Board report on consolidation of STEM education activities at the
			 Foundation.
					Sec. 322. Models for graduate student support.
					Sec. 323. Undergraduate STEM education reform.
					Sec. 324. Advanced manufacturing education.
					Sec. 325. STEM education partnerships.
					Sec. 326. Noyce scholarship program amendments.
					Sec. 327. Informal STEM education.
					Sec. 328. Research and development to support improved K–12 learning.
					Title IV—NATIONAL INSTITUTE OF STANDARDS AND TECHNOLOGY
					Sec. 401. Short title.
					Sec. 402. Authorization of appropriations.
					Sec. 403. Advanced manufacturing technology consortia.
					Sec. 404. Network for manufacturing innovation.
					Sec. 405. Hollings Manufacturing Extension Partnership.
					Sec. 406. Bioscience measurement science and standards.
					Sec. 407. National Academy of Sciences review.
					Sec. 408. Improving NIST collaboration with other agencies.
					Sec. 409. Miscellaneous provisions.
					Title V—INNOVATION
					Sec. 501. Office of Innovation and Entrepreneurship.
					Sec. 502. Federal loan guarantees for innovative technologies in manufacturing.
					Sec. 503. Regional Innovation Program.
					Sec. 504. Innovation voucher pilot program.
					Sec. 505. Federal Acceleration of State Technology Commercialization Pilot Program.
					Sec. 506. National Academies report on university incubators and accelerators.
					Title VI—DEPARTMENT OF ENERGY
					Subtitle A—Office of Science
					Sec. 601. Short title.
					Sec. 602. Definitions.
					Sec. 603. Mission of the Office of Science.
					Sec. 604. Basic energy sciences program.
					Sec. 605. Biological and environmental research.
					Sec. 606. Advanced scientific computing research program.
					Sec. 607. Fusion energy research.
					Sec. 608. High energy physics program.
					Sec. 609. Nuclear physics program.
					Sec. 610. Science laboratories infrastructure program.
					Sec. 611. Authorization of appropriations.
					Subtitle B—ARPA–E
					Sec. 621. Short title.
					Sec. 622. ARPA–E amendments.
					Subtitle C—Energy Innovation
					Sec. 641. Energy innovation hubs.
					Sec. 642. Participation in the Innovation Corps program.
					Sec. 643. Technology transfer.
					Sec. 644. Elimination of cost sharing requirement for research and development activities conducted
			 by universities and nonprofit institutions.
					Sec. 645. Pilot Race to the Top for Energy Efficiency and Grid Modernization Program.
					Sec. 646. Rename Under Secretary for Science to Under Secretary for Science and Energy.
					Sec. 647. Special hiring authority for scientific, engineering, and project management personnel.
				
			IOSTP; GOVERNMENTWIDE SCIENCE
			AGeneral provisions
				101.National Science and Technology Council amendmentsSection 401 of the National Science and Technology Policy, Organization, and Priorities Act of 1977
			 (42 U.S.C. 6651) is amended—
					(1)in subsection (a), by striking Federal Coordinating Council for Science, Engineering, and Technology and inserting National Science and Technology Council;
					(2)in subsection (b), by striking and Energy Research and Development Administration and inserting Department of Energy, and any other agency designated by the President; and
					(3)in subsection (e)—
						(A)by striking engineering, and technology and inserting engineering, technology, innovation, and STEM education;
						(B)in paragraph (1), by striking engineering, and technological and inserting engineering, technological, innovation, and STEM education;
						(C)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
						(D)by inserting after paragraph (2) the following new paragraph:
							
								(3)address research needs identified under paragraph (2) through appropriate funding mechanisms, which
			 may include solicitations involving 2 or more agencies and public-private
			 partnerships;.
						102.Review of Federal regulations and reporting requirements
					(a)EstablishmentThe Director of the Office of Science and Technology Policy shall establish or designate a working
			 group under the National Science and Technology Council with the
			 responsibility of reviewing Federal regulatory and reporting requirements
			 across Federal agencies that affect the conduct of United States research
			 in an effort to reduce regulatory burdens and to eliminate and harmonize
			 duplicative regulatory and reporting requirements.
					(b)ResponsibilitiesThe working group established or designated under subsection (a) shall—
						(1)periodically review all Federal regulations and reporting requirements that affect the conduct of
			 United States research to—
							(A)identify ways to harmonize overlapping or duplicative research regulations and reporting
			 requirements across Federal agencies;
							(B)evaluate such regulations and reporting requirements in relationship to the risks the requirements
			 seek to address to determine if the benefits of the requirements are
			 commensurate with the costs to the progress of science or to the taxpayer;
							(C)identify any regulations that are applied to scientific researchers or to research-performing
			 institutions for which exemptions could be reasonably applied or for which
			 adjustments could be made to better fit those regulations to diverse
			 research environments; and
							(D)identify any specific regulations which could be refocused on performance-based goals rather than
			 on process while still meeting the desired outcome;
							(2)examine the extent to which agencies’ guidance documents adhere with the most recently updated
			 version of the Office of Management and Budget’s Agency Good Guidance
			 Practices bulletin; and
						(3)develop and update at least once every 3 years a strategic plan for streamlining Federal
			 regulations and reporting requirements that affect the conduct of United
			 States research that contains, at a minimum—
							(A)a priority list of research-related regulations, reporting requirements, and agency guidance to be
			 harmonized, streamlined, updated, or eliminated; and
							(B)a plan, including a timeline, for implementing the regulatory and reporting reforms identified in
			 subparagraph (A).
							(c)Stakeholder inputIn carrying out the responsibilities under subsection (b), including the development of the
			 strategic plan under subsection (b)(3), the working group established or
			 designated under subsection (a) shall take into account input and
			 recommendations from non-Federal stakeholders, including federally funded
			 and nonfederally funded researchers, institutions of higher education,
			 scientific disciplinary societies and associations, nonprofit research
			 institutions, industry, including small businesses, federally funded
			 research and development centers, and others with a stake in ensuring
			 effectiveness, efficiency, and accountability in the performance of
			 scientific research.
					(d)Responsibilities of OSTPThe Director of the Office of Science and Technology Policy, in collaboration with the Office of
			 Management and Budget Office of Information and Regulatory Affairs, shall
			 encourage and monitor the efforts of the participating agencies to ensure
			 that the strategic plan is developed under subsection (b)(3) and that
			 appropriate steps are taken by the agencies to effectively implement the
			 recommendations, achieve the objectives, and to adhere to the timeline in
			 the strategic plan.
					(e)ReportNot later than 1 year after the date of enactment of this Act, the Director of the Office of
			 Science and Technology Policy shall transmit the priority list and
			 strategic plan developed under subsection (b)(3) to the Congress. The
			 Director shall further provide a report annually to the Congress, to be
			 submitted not later than 60 days after the submission of the President’s
			 annual budget request, on the progress toward implementation of the
			 regulatory reforms outlined in the strategic plan.
					103.Amendments to prize competitionsSection 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) is amended—
					(1)in subsection (c)—
						(A)by inserting competition after section, a prize;
						(B)by inserting types after following; and
						(C)in paragraph (4), by striking prizes and inserting prize competitions;
						(2)in subsection (f)—
						(A)by striking in the Federal Register and inserting on a publicly accessible Government website, such as www.challenge.gov,; and
						(B)in paragraph (4), by striking prize and inserting cash prize purse;
						(3)in subsection (g), by striking prize and inserting cash prize purse;
					(4)in subsection (h), by inserting prize before competition both places it appears;
					(5)in subsection (i)—
						(A)in paragraph (1)(B), by inserting prize before competition;
						(B)in paragraph (2)(A), by inserting prize before competition both places it appears;
						(C)by redesignating paragraph (3) as paragraph (4); and
						(D)by inserting after paragraph (2) the following new paragraph:
							
								(3)WaiverAn agency may waive the requirement under paragraph (2). The annual report under subsection (p)
			 shall include a list of such waivers granted during the preceding fiscal
			 year, along with an explanation of the reasons for granting the waivers.;
						(6)in subsection (j) by amending paragraph (2) to read as follows:
						
							(2)Intellectual property
								(A)LicensesThe Federal Government may negotiate a license for the use of intellectual property developed by a
			 participant for a prize competition.
								(B)Other conditionsA Federal agency or agencies in cooperation may require participants to agree in advance to a
			 specific approach to intellectual property as a condition for eligibility
			 to participate in a prize competition.;
					(7)in subsection (k)—
						(A)in paragraph (2)(A), by inserting prize before competition; and
						(B)in paragraph (3), by inserting prize before competitions both places it appears;
						(8)in subsection (l), by striking all after may enter into and inserting a grant, contract, cooperative agreement, or other agreement with a private sector for-profit or
			 nonprofit entity to administer the prize competition, subject to the
			 provisions of this section.;
					(9)in subsection (m)—
						(A)by amending paragraph (1) to read as follows:
							
								(1)In generalSupport for a prize competition under this section, including financial support for the design and
			 administration of a prize competition or funds for a cash prize purse, may
			 consist of Federal appropriated funds and funds provided by private sector
			 for-profit and nonprofit entities. The head of an agency may accept funds
			 from other Federal agencies, private sector for-profit entities, and
			 nonprofit entities to support such prize competitions. The head of an
			 agency may not give any special consideration to any private sector
			 for-profit or nonprofit entity in return for a donation.;
						(B)in paragraph (2), by striking prize awards and inserting cash prize purses;
						(C)in paragraph (3)(A)—
							(i)by striking No prize and inserting No prize competition; and
							(ii)by striking the prize and inserting the cash prize purse;
							(D)in paragraph (3)(B), by striking a prize and inserting a cash prize purse;
						(E)in paragraph (3)(B)(i), by inserting competition after prize;
						(F)in paragraph (4)(A), by striking a prize and inserting a cash prize purse; and
						(G)in paragraph (4)(B), by striking cash prizes and inserting cash prize purses;
						(10)in subsection (n), by inserting for both for-profit and nonprofit entities, after contract vehicle;
					(11)in subsection (o)(1), by striking or providing a prize and insert a prize competition or providing a cash prize purse; and
					(12)in subsection (p)—
						(A)in the heading, by striking Annual Report and inserting Biennial Report;
						(B)in paragraph (1), by striking of each year and inserting of each odd-numbered year; and
						(C)in paragraph (2)(C), by striking cash prizes both places it occurs and inserting cash prize purses.
						104.Coordination of international science and technology partnerships
					(a)Short titleThis section may be cited as the International Science and Technology Cooperation Act of 2014.
					(b)EstablishmentThe Director of the Office of Science and Technology Policy shall establish a body under the
			 National Science and Technology Council (NSTC) with the responsibility to
			 identify and coordinate international science and technology cooperation
			 that can strengthen the United States science and technology enterprise,
			 improve economic and national security, and support United States foreign
			 policy goals.
					(c)NSTC Body LeadershipThe body established under subsection (b) shall be co-chaired by senior level officials from the
			 Office of Science and Technology Policy and the Department of State.
					(d)ResponsibilitiesThe body established under subsection (b) shall—
						(1)plan and coordinate interagency international science and technology cooperative research and
			 training activities and partnerships supported or managed by Federal
			 agencies and work with other National Science and Technology Council
			 committees to help plan and coordinate the international component of
			 national science and technology priorities;
						(2)establish Federal priorities and policies for aligning, as appropriate, international science and
			 technology cooperative research and training activities and partnerships
			 supported or managed by Federal agencies with the foreign policy goals of
			 the United States;
						(3)identify opportunities for new international science and technology cooperative research and
			 training partnerships that advance both the science and technology and the
			 foreign policy priorities of the United States;
						(4)in carrying out paragraph (3), solicit input and recommendations from non-Federal science and
			 technology stakeholders, including universities, scientific and
			 professional societies, industry, and relevant organizations and
			 institutions; and
						(5)identify broad issues that influence the ability of United States scientists and engineers to
			 collaborate with foreign counterparts, including barriers to collaboration
			 and access to scientific information.
						(e)Report to congressThe Director of the Office of Science and Technology Policy shall transmit a report, to be updated
			 annually, to the Committee on Science, Space, and Technology and the
			 Committee on Foreign Affairs of the House of Representatives, and to the
			 Committee on Commerce, Science, and Transportation and the Committee on
			 Foreign Relations of the Senate. The report shall also be made available
			 to the public on the reporting agency’s website. The report shall contain
			 a description of—
						(1)the priorities and policies established under subsection (d)(2);
						(2)the ongoing and new partnerships established since the last update to the report;
						(3)the means by which stakeholder input was received, as well as summary views of stakeholder input;
			 and
						(4)the issues influencing the ability of United States scientists and engineers to collaborate with
			 foreign counterparts.
						BReauthorization of the National Nanotechnology Initiative
				111.Short titleThis subtitle may be cited as the National Nanotechnology Initiative Amendments Act of 2014.
				112.National Nanotechnology Program amendmentsThe 21st Century Nanotechnology Research and Development Act (15 U.S.C. 7501 et seq.) is amended—
					(1)in section 2—
						(A)in subsection (c), by amending paragraph (4) to read as follows:
							
								(4)develop, and update every 3 years thereafter, a strategic plan to guide the activities described
			 under subsection (b) that specifies near-term and long-term objectives for
			 the Program, the anticipated timeframe for achieving the near-term
			 objectives, and the metrics to be used for assessing progress toward the
			 objectives, and that describes—
									(A)how the Program will move results out of the laboratory and into applications for the benefit of
			 society, including through cooperation and collaborations with
			 nanotechnology research, development, and technology transition
			 initiatives supported by the States; and
									(B)proposed research in areas of national importance in accordance with the requirements of section
			 116 of the National Nanotechnology Initiative Amendments Act of 2014;;
						(B)in subsection (d)—
							(i)by redesignating paragraphs (1) through (5) as paragraphs (2) through (6), respectively;
							(ii)by inserting before paragraph (2), as redesignated by clause (i), the following:
								
									(1)the Program budget, for the previous fiscal year, for each agency that participates in the Program,
			 and for each program component area;; and
							(iii)by amending paragraph (6), as redesignated by clause (i), to read as follows:
								
									(6)an assessment of how Federal agencies are implementing the plan described in subsection (c)(7) and
			 a description of the amount of Small Business Innovative Research and
			 Small Business Technology Transfer Research funds supporting the plan.; and
							(C)by adding at the end the following new subsection:
							
								(e)Standards settingThe agencies participating in the Program shall support the activities of committees involved in
			 the development of standards for nanotechnology and may reimburse the
			 travel costs of scientists and engineers who participate in activities of
			 such committees.;
						(2)in section 3—
						(A)by amending subsection (b)(1) to read as follows:
							
								(b)Funding
									(1)In generalThe operation of the National Nanotechnology Coordination Office shall be supported by funds from
			 each agency participating in the Program.
									(2)ProportionThe portion of such Office’s total budget provided by each agency for each fiscal year shall be in
			 the same proportion as the agency’s share of the total budget for the
			 Program for the previous fiscal year, as specified in the report required
			 under section 2(d)(1).
									(3)ExceptionThe Director of the National Nanotechnology Coordination Office may establish a minimum
			 contribution or other exception to the requirement in paragraph (2) for
			 participating agencies whose share of the total budget for the Program is
			 below a threshold level, to be set by the Director.; and
						(B)by adding at the end the following new subsection:
							
								(d)Public information
									(1)Database
										(A)In generalThe National Nanotechnology Coordination Office shall develop and maintain a database accessible by
			 the public of projects funded under at least the Environmental, Health,
			 and Safety program component area, or any successor program component
			 area, including, to the extent practicable, a description of each project,
			 its source of funding by agency, and its funding history.
										(B)OrganizationProjects shall be grouped by major objective as defined by the research plan required under section
			 3(b) of the National Nanotechnology Initiative Amendments Act of 2014.
										(2)Accessible facilities
										(A)In generalThe National Nanotechnology Coordination Office shall develop, maintain, and publicize information
			 on nanotechnology facilities supported under the Program, and may include
			 information on nanotechnology facilities supported by the States, that are
			 accessible for use by individuals from academic institutions and from
			 industry.
										(B)WebsitesThe National Nanotechnology Coordination Office shall maintain active web links to the websites for
			 each of these facilities and shall work with each facility supported under
			 the Program to ensure that each facility publishes on its respective
			 website updated information on the terms and conditions for the use of the
			 facility, a description of the capabilities of the instruments and
			 equipment available for use at the facility, and a description of the
			 technical support available to assist users of the facility.; 
						(3)in section 4—
						(A)in subsection (a), by adding at the end the following: The co-chairs of the Advisory Panel shall meet the qualifications of Panel membership required in
			 subsection (b) and may be members of the President’s Council of Advisors
			 on Science and Technology. The Advisory Panel shall include members having
			 specific qualifications tailored to enable it to carry out the
			 requirements of subsection (c)(6).;
						(B)in subsection (c)—
							(i)by striking paragraph (1); and
							(ii)by redesignating paragraphs (2) through (7) as paragraphs (1) through (6), respectively; and
							(C)by amending subsection (d) to read as follows:
							
								(d)ReportsThe Advisory Panel shall report not less frequently than every 3 years, and, to the extent
			 practicable, 1 year following each of the National Research Council
			 triennial reviews required under section 5, to the President on its
			 assessments under subsection (c) and its recommendations for ways to
			 improve the Program. The Director of the Office of Science and Technology
			 Policy shall transmit a copy of each report under this subsection to the
			 Committee on Commerce, Science, and Transportation of the Senate, the
			 Committee on Science, Space, and Technology of the House of
			 Representatives, and other appropriate committees of the Congress.; 
						(4)by amending section 5 to read as follows:
						
							5.Triennial external review of the national nanotechnology program
								(a)In generalThe Director of the National Nanotechnology Coordination Office shall enter into an arrangement
			 with the National Research Council of the National Academy of Sciences to
			 conduct a triennial review of the Program. The Director shall ensure that
			 the arrangement with the National Research Council is concluded in order
			 to allow sufficient time for the reporting requirements of subsection (b)
			 to be satisfied. Each triennial review shall include an evaluation of the—
									(1)research priorities and technical content of the Program, including whether the balance of funding
			 among program component areas, as designated according to section 2(c)(2),
			 is appropriate;
									(2)Program’s scientific and technological accomplishments and its success in transferring technology
			 to the private sector; and
									(3)adequacy of the Program’s activities addressing ethical, legal, environmental, and other
			 appropriate societal concerns, including human health concerns.
									(b)Priority reportsIf the Director of the National Nanotechnology Coordination Office, working with the National
			 Research Council and with input from the Advisory Panel, determines that a
			 more narrowly focused review of the Program is in the best interests of
			 the Program, the Director may enter into such an arrangement with the
			 National Research Council in lieu of a full review as required under
			 subsection (a), but not more often than every second triennial review.
								(c)Evaluation To be transmitted to CongressThe National Research Council shall document the results of each triennial review carried out in
			 accordance with this section in a report that includes any recommendations
			 for changes to the Program’s objectives, technical content, or other
			 policy or Program changes. Each report shall be submitted to the Director
			 of the National Nanotechnology Coordination Office, who shall transmit it
			 to the Advisory Panel, the Committee on Commerce, Science, and
			 Transportation of the Senate, and the Committee on Science, Space, and
			 Technology of the House of Representatives.
								; and
					(5)in section 10—
						(A)by amending paragraph (2) to read as follows:
							
								(2)NanotechnologyThe term nanotechnology means the science and technology that will enable one to understand, measure, model, image,
			 manipulate, and manufacture at the nanoscale, aimed at creating materials,
			 devices, and systems with fundamentally new properties or functions.; and
						(B)by adding at the end the following new paragraph:
							
								(7)NanoscaleThe term nanoscale means one or more dimensions of between approximately 1 and 100 nanometers..
						113.Societal dimensions of nanotechnology
					(a)Coordinator for environmental, health, and safety researchThe Director of the Office of Science and Technology Policy shall designate an associate director
			 of the Office of Science and Technology Policy or other appropriate senior
			 government official as the Coordinator for Environmental, Health, and
			 Safety Research. The Coordinator shall be responsible for oversight of the
			 coordination, planning, and budget prioritization of research and other
			 activities related to environmental, health, safety, and other appropriate
			 societal concerns related to nanotechnology. The responsibilities of the
			 Coordinator shall include—
						(1)ensuring that a research plan for the environmental, health, and safety research activities
			 required under subsection (b) is developed, updated, and implemented and
			 that the plan is responsive to the recommendations of the Advisory Panel
			 established under section 4(a) of the 21st Century Nanotechnology Research
			 and Development Act (15 U.S.C. 7503(a)); and
						(2)encouraging and monitoring the efforts of the agencies participating in the Program to allocate the
			 level of resources and management attention necessary to ensure that the
			 environmental, health, safety, and other appropriate societal concerns
			 related to nanotechnology are addressed under the Program.
						(b)Research plan
						(1)In generalThe Coordinator for Environmental, Health, and Safety Research shall convene and chair a panel
			 comprised of representatives from the agencies funding research activities
			 under the Environmental, Health, and Safety program component area of the
			 Program, or any successor program component area, and from such other
			 agencies as the Coordinator considers necessary to develop, periodically
			 update, and coordinate the implementation of a research plan for this
			 program component area. Such panel may be a subgroup of the Nanoscale
			 Science, Engineering, and Technology Subcommittee of the National Science
			 and Technology Council. In developing and updating the plan, the panel
			 convened by the Coordinator shall solicit and be responsive to
			 recommendations and advice from—
							(A)the Advisory Panel established under section 4(a) of the 21st Century Nanotechnology Research and
			 Development Act (15 U.S.C. 7503(a)); and
							(B)the agencies responsible for environmental, health, and safety regulations associated with the
			 production, use, and disposal of nanoscale materials and products.
							(2)Development of standardsThe plan required under paragraph (1) shall include a description of how the Program will help to
			 ensure the development of—
							(A)standards related to nomenclature associated with engineered nanoscale materials;
							(B)engineered nanoscale standard reference materials for environmental, health, and safety testing;
			 and
							(C)standards related to methods and procedures for detecting, measuring, monitoring, sampling, and
			 testing engineered nanoscale materials for environmental, health, and
			 safety impacts.
							(3)Components of planThe plan required under paragraph (1) shall, with respect to activities described in paragraphs (1)
			 and (2)—
							(A)specify near-term research objectives and long-term research objectives;
							(B)specify milestones associated with each near-term objective and the estimated time and resources
			 required to reach each milestone;
							(C)with respect to subparagraphs (A) and (B), describe the role of each agency carrying out or
			 sponsoring research in order to meet the objectives specified under
			 subparagraph (A) and to achieve the milestones specified under
			 subparagraph (B); and
							(D)specify the funding allocated to each major objective of the plan and the source of funding by
			 agency for the current fiscal year.
							(4)Transmittal to congressNot later than 6 months after the date of enactment of this Act, the plan required under paragraph
			 (1) shall be transmitted to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Science, Space, and
			 Technology of the House of Representatives.
						(5)Updating and appending to reportThe plan required under paragraph (1) shall be updated at least every 3 years and may be submitted
			 as part of the report required under section 2(c)(4) of the 21st Century
			 Nanotechnology Research and Development Act (15 U.S.C. 7501(c)(4)).
						114.Nanotechnology education
					(a)Undergraduate education programsThe Program shall support efforts to introduce nanoscale science, engineering, and technology into
			 undergraduate science and engineering education through a variety of
			 interdisciplinary approaches. Activities supported may include—
						(1)development of courses of instruction or modules to existing courses;
						(2)faculty professional development; and
						(3)acquisition of equipment and instrumentation suitable for undergraduate education and research in
			 nanotechnology.
						(b)Interagency coordination of educationThe Committee established under section 2(c) of the 21st Century Nanotechnology Research and
			 Development Act (15 U.S.C. 7501(c)) shall coordinate, as appropriate, with
			 the Committee established under section 101 of the America COMPETES
			 Reauthorization Act of 2010 (42 U.S.C. 6621) to prioritize, plan, and
			 assess the educational activities supported under the Program.
					(c)Societal dimensions in nanotechnology education activitiesActivities supported under the Education and Societal Dimensions program component area, or any
			 successor program component area, that involve informal, precollege, or
			 undergraduate nanotechnology education shall include education regarding
			 the environmental, health and safety, and other societal aspects of
			 nanotechnology.
					(d)Remote access to nanotechnology facilities
						(1)In generalAgencies supporting nanotechnology research facilities as part of the Program shall require the
			 entities that operate such facilities to allow access via the Internet,
			 and support the costs associated with the provision of such access, by
			 secondary school students and teachers, to instruments and equipment
			 within such facilities for educational purposes. The agencies may waive
			 this requirement for cases when particular facilities would be
			 inappropriate for educational purposes or the costs for providing such
			 access would be prohibitive.
						(2)ProceduresThe agencies identified in paragraph (1) shall require the entities that operate such
			 nanotechnology research facilities to establish and publish procedures,
			 guidelines, and conditions for the submission and approval of applications
			 for the use of the facilities for the purpose identified in paragraph (1)
			 and shall authorize personnel who operate the facilities to provide
			 necessary technical support to students and teachers.
						115.Technology transfer
					(a)Prototyping
						(1)Access to facilitiesIn accordance with section 2(b)(7) of 21st Century Nanotechnology Research and Development Act (15
			 U.S.C. 7501(b)(7)), the agencies supporting nanotechnology research
			 facilities as part of the Program shall provide access to such facilities
			 to companies for the purpose of assisting the companies in the development
			 of prototypes of nanoscale products, devices, or processes (or products,
			 devices, or processes enabled by nanotechnology) for determining proof of
			 concept. The agencies shall publicize the availability of these facilities
			 and encourage their use by companies as provided for in this section. The
			 agencies may waive this requirement for academic facilities for which the
			 costs of providing such access would be prohibitive.
						(2)ProceduresThe agencies identified in paragraph (1)—
							(A)shall establish and publish procedures, guidelines, and conditions for the submission and approval
			 of applications for use of nanotechnology facilities;
							(B)shall publish descriptions of the capabilities of facilities available for use under this
			 subsection, including the availability of technical support; and
							(C)may waive recovery, require full recovery, or require partial recovery of the costs associated with
			 use of the facilities for projects under this subsection.
							(3)Selection and criteria
							(A)In generalIn cases when less than full cost recovery is required pursuant to paragraph (2)(C), projects
			 provided access to nanotechnology facilities in accordance with this
			 subsection shall be selected through a competitive, merit-based process,
			 and the criteria for the selection of such projects shall include at a
			 minimum the readiness of the project for technology demonstration.
							(B)Special considerationThe agencies may give special consideration in selecting projects to applications that are relevant
			 to important national needs or requirements.
							(b)Collaboration with industryThe Program shall coordinate with industry from all industrial sectors that would benefit from
			 applications of nanotechnology by—
						(1)enhancing communication of information related to nanotechnology innovation, including information
			 about research, education and training, manufacturing issues, and
			 market-driven needs;
						(2)advancing and accelerating the creation of new products and manufacturing processes derived from
			 discovery at the nanoscale by working with industry, including small and
			 medium-sized manufacturers;
						(3)developing innovative methods for transferring nanotechnology products and processes from Federal
			 agencies to industry; and
						(4)facilitating industry-led partnerships between the Program and industry sectors, including regional
			 partnerships.
						(c)Coordination with state, regional, and local initiativesSection 2(b)(5) of the 21st Century Nanotechnology Research and Development Act (15 U.S.C.
			 7501(b)(5)) is amended to read as follows:
						
							(5)ensuring United States global leadership in the development and application of nanotechnology,
			 including through the coordination and leveraging of Federal investments
			 with nanotechnology research, development, and technology transition
			 initiatives supported by the States and regions across the country;.
					116.Signature initiatives in areas of national importance
					(a)In generalThe Program shall include support for nanotechnology research and development activities directed
			 toward topical and application areas that have the potential for
			 significant contributions to national economic competitiveness and for
			 other significant societal benefits. The activities supported shall be
			 designed to advance the development of research discoveries by
			 demonstrating technical solutions to important national challenges. The
			 Advisory Panel shall make recommendations to the Program for candidate
			 research and development areas for support under this section.
					(b)Characteristics
						(1)In generalResearch and development activities under this section shall—
							(A)include projects selected on the basis of applications for support through a competitive,
			 merit-based process;
							(B)involve collaborations among researchers in academic institutions and industry, and may involve
			 nonprofit research institutions and Federal laboratories, as appropriate;
							(C)when possible, leverage Federal investments through collaboration with related State initiatives;
			 and
							(D)include a plan for fostering the transfer of research discoveries and the results of technology
			 demonstration activities to industry for commercial development.
							(2)Joint solicitationsProjects supported under this section shall include projects for which determination of the
			 requirements for applications, review and selection of applications for
			 support, and subsequent funding of projects shall be carried out by a
			 collaboration of no fewer than 2 agencies participating in the Program. In
			 selecting applications for support, agencies may, as appropriate, give
			 special consideration to projects that include cost sharing from
			 non-Federal sources.
						(3)Interdisciplinary research centersResearch and development activities under this section may be supported through interdisciplinary
			 nanotechnology research centers, as authorized by section 2(b)(4) of the
			 21st Century Nanotechnology Research and Development Act (15 U.S.C.
			 7501(b)(4)), that are organized to investigate basic research questions
			 and carry out technology demonstration activities in areas such as those
			 identified in subsection (a).
						(c)ReportReports required under section 2(d) of the 21st Century Nanotechnology Research and Development Act
			 (15 U.S.C. 7501(d)) shall include a description of research and
			 development areas supported in accordance with this section.
					117.Nanomanufacturing research
					(a)Research areasThe Program shall include research on—
						(1)the development of instrumentation and tools required for the rapid characterization of nanoscale
			 materials and for monitoring of nanoscale manufacturing processes; and
						(2)approaches and techniques for scaling the synthesis of new nanoscale materials to achieve
			 industrial-level production rates.
						(b)Green nanotechnologyInterdisciplinary research centers supported under the Program in accordance with section 2(b)(4)
			 of the 21st Century Nanotechnology Research and Development Act (15 U.S.C.
			 7501(b)(4)) that are focused on nanomanufacturing research shall include
			 as part of the activities of such centers—
						(1)research on methods and approaches to develop environmentally benign nanoscale products and
			 nanoscale manufacturing processes, taking into consideration relevant
			 findings and results of research supported under the Environmental,
			 Health, and Safety program component area, or any successor program
			 component area;
						(2)fostering the transfer of the results of such research to industry; and
						(3)providing for the education of scientists and engineers through interdisciplinary studies in the
			 principles and techniques for the design and development of
			 environmentally benign nanoscale products and processes.
						118.DefinitionsIn this subtitle, terms that are defined in section 10 of the 21st Century Nanotechnology Research
			 and Development Act (15 U.S.C. 7509) have the meaning given those terms in
			 that section.
				IISTEM EDUCATION AND DIVERSITY
			ASTEM Education and Workforce
				201.Sense of Congress
					(a)Fiscal year 2014 budget proposalIt is the sense of Congress that Federal agencies need to develop and implement a comprehensive
			 Federal STEM education strategy that focuses on leveraging the limited
			 STEM education funding and other assets we have to invest for maximum
			 student learning benefit, and that such a strategy will involve a
			 reorganization of the current portfolio of Federal STEM investments.
			 However, it is the sense of Congress that the Administration’s fiscal year
			 2014 proposal to consolidate or eliminate 120 STEM programs across 14
			 Federal agencies lacked input or support from the Federal agencies and the
			 stakeholder communities implicated in the proposal, was not based on
			 evidence about program effectiveness, lacks clarity in how it will meet
			 the goals of the strategic plan required in the America COMPETES
			 Reauthorization Act of 2010, and is not an adequate basis for implementing
			 changes to existing agency and interagency STEM activities.
					(b)CoSTEMIt is the sense of Congress that the National Science and Technology Council’s Committee on STEM
			 Education (CoSTEM), required under the America COMPETES Reauthorization
			 Act of 2010, has taken important initial steps toward developing a
			 comprehensive and defensible strategic plan through its completion of its
			 first Federal STEM Education 5-Year Strategic Plan, but that much more work must be done to develop a clear evidence base for reorganization decisions
			 and to solicit and take into account views and experience from
			 stakeholders who help implement or are the beneficiaries of Federal STEM
			 programs across the Nation. It is further the sense of Congress that
			 agencies, through CoSTEM, should play a leading role in developing the
			 Administration’s budget proposals for STEM education just as they play a
			 leading role in developing the budget proposals for other major
			 interagency initiatives, such as the National Nanotechnology Initiative.
					(c)Mission agenciesIt is the sense of Congress that science mission agencies such as the National Aeronautics and
			 Space Administration, the National Oceanic and Atmospheric Administration,
			 and the Department of Energy are essential partners in contributing to the
			 goals and implementation of a Federal STEM strategic plan because such
			 agencies have unique scientific and technological facilities as well as
			 highly trained scientists who are eager and able to contribute to improved
			 STEM learning outcomes in their own communities. It is further the sense
			 of Congress that the Department of Education can play an important role in
			 implementing any Federal STEM education strategy because of its unique
			 relationship with States, local educational agencies, schools, and
			 institutions of higher education, as well as its capacity to scale and
			 disseminate proven programs and models, but that the Department must take
			 steps to build capacity in STEM education to maximize the effectiveness of
			 any Governmentwide leadership role in K–12 STEM education.
					202.Coordination of Federal STEM education
					Section 101 of America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6621) is amended—
					(1)in subsection (b)(5)—
						(A)by redesignating subparagraphs (A) through (D) as subparagraphs (B) through (E), respectively; and
						(B)by inserting before subparagraph (B), as so redesigned by subparagraph (A) of this paragraph, the
			 following new subparagraph:
							
								(A)have as its primary goal to leverage the limited STEM education funding and other assets, including
			 intellectual capital, invested by Federal STEM agencies for maximum
			 benefit to student learning;;
						(2)by striking the second subsection (b);
					(3)by redesignating subsection (c) as subsection (f);
					(4)by inserting after subsection (b), the following new subsections:
						
							(c)Coordinator for STEM educationThe Director of the Office of Science and Technology Policy shall designate an associate director
			 of the Office of Science and Technology Policy as the Coordinator for STEM
			 Education. When an appropriate associate director is not available, the
			 Director may designate another appropriate senior government official as
			 the Coordinator for STEM Education. The Coordinator shall chair the
			 committee established under subsection (a). The Coordinator shall, with
			 the assistance of appropriate senior officials from other Committee on
			 STEM Education agencies, ensure that the requirements of this section are
			 satisfied.
							(d)Stakeholder input
								(1)Interagency consolidationFor all agency proposals to consolidate or transfer budgets or functions for STEM education
			 programs or activities between agencies, at the time of submission of such
			 proposals to Congress, the Director shall report to Congress on activities
			 undertaken by the Office of Science and Technology Policy or by relevant
			 agencies to take into consideration relevant input from the STEM Education
			 Advisory Panel established under subsection (e) and other relevant
			 education stakeholders.
								(2)Intraagency consolidationFor all agency proposals to internally consolidate or terminate STEM education programs with
			 budgets exceeding $3,000,000, at the time of submission of such proposals
			 to Congress, the head of the relevant agency shall report to Congress on
			 activities to solicit and take into consideration input on such proposals
			 from the STEM Education Advisory Panel established under subsection (e)
			 and other relevant education stakeholders.
								(e)STEM education advisory panel
								(1)In generalThe President shall establish or designate a STEM Education Advisory Panel. The cochairs of the
			 Advisory Panel shall meet the qualifications of Panel membership required
			 in paragraph (2) and may be members of the President’s Council of Advisors
			 on Science and Technology.
								(2)QualificationsThe Advisory Panel established or designated by the President under this subsection shall consist
			 of members from academic institutions, industry, informal education
			 providers, nonprofit STEM education organizations, foundations, and local
			 and State educational agencies. Members of the Advisory Panel shall be
			 qualified to provide advice on Federal STEM education programs, best
			 practices in STEM education, assessment of STEM education programs, STEM
			 education standards, industry needs for STEM graduates, and public-private
			 STEM education partnerships.
								(3)DutiesThe Advisory Panel shall advise the President and the committee established under subsection (a) on
			 implementing the Federal STEM education strategic plan required under
			 subsection (b)(5) and coordinating Federal STEM programs with
			 nongovernmental STEM initiatives and State and local educational agencies.
								(4)ReportThe Advisory Panel shall report, not more than 1 year after enactment of the America Competes Reauthorization Act of 2014, on options for evidence-based implementation of the Federal STEM strategic plan required under
			 subsection (b)(5), including options for designating certain agencies as
			 coordinating leads for different priority investment areas, timelines for
			 implementation, and specific management, budget, policy, or other steps
			 that agencies must take to effectively implement the strategic plan.
								(5)SunsetThe authorization for the Advisory Panel established under this subsection shall expire 3 years
			 after the date of enactment of the America Competes Reauthorization Act of 2014.; and
					(5)in subsection (f), as so redesignated by paragraph (3) of this section—
						(A)by inserting progress made in implementing after describing;
						(B)by striking paragraph (3); and
						(C)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively.
						203.Grand challenges in education research
					(a)In generalThe Director of the National Science Foundation and the Secretary of Education shall collaborate
			 in—
						(1)identifying, prioritizing, and developing strategies to address grand challenges in research and
			 development, including assessment, on the teaching and learning of STEM at
			 the pre-K–12 level, in formal and informal settings, for diverse learning
			 populations, including individuals identified in section 33 or 34 of the
			 Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a or
			 1885b); and
						(2)ensuring the dissemination and promoting the utilization of the results of such research and
			 development.
						(b)Stakeholder inputIn identifying the grand challenges under subsection (a), the Director and the Secretary shall—
						(1)take into consideration critical research gaps identified in existing reports, including reports by
			 the National Academies, on the teaching and learning of STEM at the
			 pre-K–12 level in formal and informal settings; and
						(2)solicit input from a wide range of stakeholders, including officials from State educational
			 agencies and local educational agencies, STEM teachers, STEM education
			 researchers, scientific and engineering societies, STEM faculty at
			 institutions of higher education, informal STEM education providers,
			 businesses with a large STEM workforce, and other stakeholders in the
			 teaching and learning of STEM at the pre-K–12 level, and may enter into an
			 arrangement with the National Research Council for these purposes.
						(c)Topics To considerIn identifying the grand challenges under subsection (a), the Director and the Secretary shall, at
			 a minimum, consider research and development on—
						(1)scalability, sustainability, and replication of successful STEM activities, programs, and models,
			 in formal and informal environments;
						(2)model systems that support improved teaching and learning of STEM across entire local educational
			 agencies and States, including rural areas, and encompassing and
			 integrating the teaching and learning of STEM in formal and informal
			 venues;
						(3)implementation of new State mathematics and science standards;
						(4)what makes a STEM teacher effective and STEM teacher professional development effective, including
			 development of tools and methodologies to measure STEM teacher
			 effectiveness;
						(5)cyber-enabled and other technology tools for teaching and learning, including massive open online
			 courses;
						(6)STEM teaching and learning in informal environments, including development of tools and
			 methodologies for assessing STEM teaching and learning in informal
			 environments; and
						(7)how integrating engineering with mathematics and science education may—
							(A)improve student learning of mathematics and science;
							(B)increase student interest and persistence in STEM; or
							(C)improve student understanding of engineering design principles and of the built world.
							(d)Report to congressNot later than 12 months after the date of enactment of this Act, the Director and the Secretary
			 shall report to Congress with a description of—
						(1)the grand challenges identified pursuant to this section;
						(2)the role of each agency in supporting research and development activities to address the grand
			 challenges;
						(3)the common metrics that will be used to assess progress toward meeting the grand challenges;
						(4)plans for periodically updating the grand challenges;
						(5)how the agencies will disseminate and promote the utilization of the results of research and
			 development activities carried out under this section to STEM education
			 practitioners, to other Federal agencies that support STEM programs and
			 activities, and to non-Federal funders of STEM education; and
						(6)how the agencies will support implementation of best practices identified by the research and
			 development activities.
						204.Establishment of the Advanced Research Project Agency-Education
					(a)Program establishedFrom the amounts appropriated for section 14007 of division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5), the Secretary of Education
			 may reserve up to 30 percent to—
						(1)establish and carry out the Advanced Research Projects Agency-Education (in this section referred
			 to as ARPA–ED) to—
							(A)identify and promote advances in learning, fundamental and applied sciences, and engineering that
			 may be translated into new learning technologies;
							(B)develop, test, and evaluate new learning technologies and related processes; and
							(C)accelerate transformational technological advances in education;
							(2)convene an advisory panel under subsection (d); and
						(3)carry out the evaluation and dissemination requirements under subsection (e).
						(b)Appointments
						(1)DirectorARPA–ED shall be under the direction of the Director of ARPA–ED, who shall be appointed by the
			 Secretary.
						(2)Qualified individualsThe Secretary shall appoint, for a term of not more than 4 years, qualified individuals who
			 represent scientific, engineering, professional, and other personnel with
			 expertise in carrying out the activities described in this section to
			 positions in ARPA–ED, at rates of compensation determined by the
			 Secretary, without regard to the provisions of title 5, United States
			 Code, except that such rates of compensation shall not to exceed the rate
			 for level I of the Executive Schedule under section 5312 of such title.
						(c)Functions of ARPA–EDUpon consultation with the advisory panel convened under subsection (d), the Secretary shall select public and private entities to carry out the activities described in
			 subsection (a)(1) by—
						(1)awarding such entities grants, contracts, cooperative agreements, or cash prizes; or
						(2)entering into such other transactions with such entities as the Secretary may prescribe in
			 regulations.
						(d)Advisory panel
						(1)In generalThe Secretary shall convene an advisory panel to advise and consult with the Secretary, the
			 Director, and the qualified individuals appointed under subsection (b)(2) on—
							(A)ensuring that the awards made and transaction entered into under subsection (c) are consistent with the purposes described in subsection (a)(1); and
							(B)ensuring the relevance, accessibility, and utility of such awards and transactions to education
			 practitioners.
							(2)Appointment of membersThe Secretary shall appoint the following qualified individuals to serve on the advisory panel:
							(A)Education practitioners.
							(B)Experts in technology.
							(C)Specialists in rapid gains in student achievement and school turnaround.
							(D)Specialists in personalized learning.
							(E)Researchers, including at least one representative from a comprehensive center established under
			 section 203 of the Educational Technical Assistance Act of 2002 (20 U.S.C.
			 9602) or the regional laboratories system established under section 174 of
			 the Education Sciences Reform Act (20 U.S.C. 9564).
							(F)Other individuals with expertise who will contribute to the overall rigor and quality of ARPA–ED.
							(3)Applicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the panel convened under this
			 subsection and any appointee to such panel shall not be considered an employee under section 2105 of title 5, United States Code.
						(e)Evaluation and dissemination
						(1)EvaluationThe Secretary shall obtain independent, periodic, and rigorous evaluation of—
							(A)the effectiveness of the processes ARPA–Ed is using to achieve the purposes described in subsection
			 (a)(1);
							(B)the relevance, accessibility, and utility of the awards made and transactions entered into under
			 subsection (c) to education practitioners; and
							(C)the effectiveness of the projects carried out through such awards and transactions, using evidence
			 standards developed in consultation with the Institute of Education
			 Sciences, and the suitability of such projects for further investment or
			 increased scale.
							(2)Dissemination and useThe Secretary shall disseminate information to education practitioners, including teachers,
			 principals, and local and State superintendents, on effective practices
			 and technologies developed under ARPA–ED, as appropriate, through—
							(A)the comprehensive centers established under 203 of the Educational Technical Assistance Act of 2002
			 (20 U.S.C. 9602);
							(B)the regional laboratories system established under section 174 of the Education Sciences Reform Act
			 (20 U.S.C. 9564); and
							(C)such other means as the Secretary determines to be appropriate.
							(f)Administrative requirementsNotwithstanding section 437(d) of the General Education Provisions Act (20 U.S.C. 1232(d)), the
			 Secretary shall establish such processes as may be necessary for the
			 Secretary to manage and administer ARPA–ED, which are not constrained by
			 other Department-wide administrative requirements that may prevent ARPA–ED
			 from carrying out the purposes described in subsection (a)(1).
					(g)DefinitionsFor purposes of this section:
						(1)DepartmentThe term Department means the Department of Education.
						(2)DirectorThe term Director means the Director of ARPA–ED.
						(3)SecretaryThe term Secretary means the Secretary of Education.
						205.Community college and industry partnerships STEM pilot grant program
					(a)EstablishmentThe Secretary of Labor shall establish a competitive grant pilot program for the purpose of
			 developing, offering, improving, or providing STEM education or career
			 training programs for workers.
					(b)Eligible entity
						(1)In generalEntities eligible for a grant under this section are any of the following (or a consortium of any
			 of the following) in partnership with employers or an association of
			 employers—
							(A)a junior or community college (as defined in section 312(f) of the Higher Education Act of 1965 (20
			 U.S.C. 1085(f)));
							(B)a postsecondary vocational institution (as defined in section 102(c) of the Higher Education Act of
			 1965 (20 U.S.C. 1002(c)));
							(C)a four-year public institution of higher education (as defined in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001)) that offers two-year degrees, will
			 use funds provided under this section for activities at the certificate
			 and associate degree levels, and is not reasonably close, as determined by
			 the Secretary of Labor, to a community college;
							(D)a tribal college or university (as defined in section 316(b) of the Higher Education Act of 1965
			 (20 U.S.C. 1059c(b))); or
							(E)at the discretion of the Secretary of Labor, a private, not-for-profit, two-year institution of
			 higher education in Puerto Rico, Guam, the United States Virgin Islands,
			 American Samoa, the Commonwealth of the Northern Mariana Islands, the
			 Republic of the Marshall Islands, the Federated States of Micronesia, or
			 the Republic of Palau.
							(2)Additional partnershipsIn addition to partnering with employers or an association of employers, the eligible entities
			 described in paragraph (1) may partner with any of the following
			 organizations:
							(A)An adult education provider or institution of higher education (as defined in section 101 of the
			 Higher Education Act of 1965 (20 U.S.C. 1001)).
							(B)A community-based organization.
							(C)A joint labor-management partnership.
							(D)Any other organization that the Secretary of Labor considers appropriate.
							(3)Workforce investment boardAny such partnership shall collaborate with, and may include, the State or local workforce
			 investment board.
						(c)ApplicationAn eligible entity seeking a grant under this section shall submit a grant proposal to the
			 Secretary of Labor at such time and containing such information as the
			 Secretary may require. The proposal shall include, at a minimum, a
			 detailed description of—
						(1)the specific project for which the grant proposal is submitted, including the manner in which the
			 grant will be used to develop, offer, improve, or provide a STEM education
			 or career training program;
						(2)the extent to which the project will meet the STEM education or career training needs of workers in
			 the area served by the eligible entity;
						(3)the extent to which the project will meet the needs of employers in the region for skilled workers
			 in in-demand industry sectors and in-demand occupations, including high
			 technology areas, nanotechnology, and advanced manufacturing;
						(4)the extent to which the project fits within any overall strategic plan developed by an eligible
			 entity; and
						(5)any previous experience of the eligible entity in providing STEM education or career training
			 programs, the absence of which shall not automatically disqualify an
			 eligible institution from receiving a grant under this section.
						(d)Specifications of grants
						(1)DurationA grant shall be awarded under this section for a period of up to 36 months in duration.
						(2)Size of grantThe amount of a grant awarded under this subsection may not exceed $3,000,000 for an individual
			 entity and $20,000,000 for a consortium.
						(e)Criteria for award
						(1)In generalGrants under this section shall be awarded based on—
							(A)a determination of the merits of the grant proposal submitted by the eligible entity to develop,
			 offer, improve, or provide STEM education or career training programs to
			 be made available to workers;
							(B)an assessment of the likely employment opportunities available in the region to individuals who
			 complete a STEM education or career training program that the eligible
			 entity proposes to develop, offer, improve, or provide;
							(C)an assessment of prior demand for STEM training programs by individuals eligible for training
			 served by the eligible entity as well as availability and capacity of
			 existing STEM training programs to meet future demand for STEM training
			 programs; and
							(D)any additional criteria established by the Secretary of Labor.
							(2)PriorityThe Secretary of Labor shall give priority to eligible entities that—
							(A)include a partnership with a business or industry or sector partnership that—
								(i)pays a portion of the costs of such programs; or
								(ii)agrees to hire individuals who have completed a particular postsecondary degree, certificate, or
			 credential resulting from the training program of the eligible entity;
								(B)enter into a partnership with a labor organization or labor-management training program that
			 provides technical expertise for occupationally specific education
			 necessary for a recognized postsecondary STEM credential leading to an
			 occupation in an in-demand industry sector;
							(C)are focused on serving individuals with barriers to employment, particularly individuals who have
			 been unemployed for 27 weeks or longer;
							(D)are community colleges serving areas with high unemployment rates, including rural areas; and
							(E)are eligible entities that include an institution of higher education eligible for assistance under
			 title III or V of the Higher Education Act of 1965.
							(f)Use of fundsGrants awarded under this section shall be used for one or more of the following:
						(1)The development, offering, improvement, or provision of STEM academic programs or training programs
			 that provide relevant job training for skilled occupations that will meet
			 the needs of employers in in-demand industry sectors, which may include
			 registered apprenticeship programs, on-the-job training programs, and
			 programs that support employers in upgrading the skills of their
			 workforce.
						(2)The development and implementation of policies and programs to expand opportunities for students to
			 earn a recognized postsecondary STEM credential or degree in in-demand
			 industry sectors and in-demand occupations, including by—
							(A)facilitating the transfer of academic credits between institutions of higher education, including
			 the transfer of academic credits for courses in the same field of study;
							(B)expanding articulation agreements and policies that guarantee transfer between such institutions,
			 including through common course numbering and general core curriculum; and
							(C)developing or enhancing student support services programs.
							(3)The creation of workforce programs that provide a sequence of education and occupational training
			 that leads to a recognized postsecondary STEM credential or degree,
			 including programs that—
							(A)blend basic skills and occupational training;
							(B)facilitate means of transitioning from noncredit occupational, basic skills, or developmental
			 coursework to for-credit coursework within and across institutions;
							(C)build or enhance linkages including the development of dual enrollment programs and early college
			 high schools between secondary education or adult education programs
			 (including programs established under the Carl D. Perkins Career and
			 Technical Education Act of 2006);
							(D)implement other innovative programs designed to increase the provision of training for students,
			 including students who are veteran members of the National Guard or
			 Reserves, to enter skilled occupations in in-demand industry sectors; and
							(E)support paid internships that will allow students to simultaneously earn credit for work-based
			 learning and gain relevant employment experience in an in-demand industry
			 sector or in-demand occupation, which shall include opportunities that
			 transition individuals into employment.
							(4)The support of regional or national in-demand industry sectors to develop skills consortia that
			 will identify pressing workforce needs and develop solutions such as—
							(A)standardizing industry certifications;
							(B)developing new training technologies; and
							(C)collaborating with industry employers to define and describe how specific skills lead to particular
			 jobs and career opportunities.
							(g)Authorizations of appropriationsThere are authorized to be appropriated to the Secretary of Labor $100,000,000 for each of fiscal
			 years 2014 through 2016 to carry out this section.
					(h)DefinitionsFor the purposes of this section—
						(1)the term in-demand industry sector means an industry sector that has a substantial current or potential impact (including through
			 jobs that lead to economic self-sufficiency and opportunities for
			 advancement) on the State, regional, or local economy, as appropriate, and
			 that contributes to the growth or stability of other supporting
			 businesses, or the growth of other industry sectors; and
						(2)the term in-demand occupation means an occupation that currently has or is projected to have a number of positions (including
			 positions that lead to economic self-sufficiency and opportunities for
			 advancement) in an industry sector so as to have a significant impact on
			 the State, regional, or local economy.
						206.National Research Council report on STEAM education
					(a)Sense of CongressIt is the sense of Congress that—
						(1)the Science, Technology, Engineering, and Mathematics (STEM) Talent Expansion Program set an
			 important goal of increasing the number of students graduating with
			 associate or baccalaureate degrees in the STEM fields, and this should
			 continue to be a focus of that program;
						(2)to further the goal of the STEM Talent Expansion Program, as well as STEM education promotion
			 programs across the Federal Government, innovative approaches are needed
			 to enhance STEM education in the United States;
						(3)STEAM, which is the integration of arts and design, broadly defined, into Federal STEM programming,
			 research, and innovation activities, is a method-validated approach to
			 maintaining the competitiveness of the United States in both workforce and
			 innovation and to increasing and broadening students’ engagement in the
			 STEM fields;
						(4)STEM graduates need more than technical skills to thrive in the 21st century workforce; they also
			 need to be creative, innovative, collaborative, and able to think
			 critically;
						(5)STEAM should be recognized as providing value to STEM research and education programs across
			 Federal agencies, without supplanting the focus on the traditional STEM
			 disciplines;
						(6)Federal agencies should work cooperatively on interdisciplinary initiatives to support the
			 integration of arts and design into STEM, and current interdisciplinary
			 programs should be strengthened;
						(7)Federal agencies should allow for STEAM activities under current and future grant-making and other
			 activities; and
						(8)Federal agencies should clarify that, where appropriate, data collection, surveys, and reporting on
			 STEM activities and grant-making should examine activities that involve
			 cross-disciplinary learning that integrates specialized skills and
			 expertise from both art and science.
						(b)National Research Council workshopThe National Science Foundation shall enter into an arrangement with the National Research Council
			 to conduct a workshop on the integration of arts and design with STEM
			 education. The workshop shall include a discussion of—
						(1)how the perspectives and experience of artists and designers may contribute to the advancement of
			 science, engineering, and innovation, for example through the development
			 of visualization aids for large experimental and computational data sets;
						(2)how arts and design-based education experiences might support formal and informal STEM education at
			 the pre-K–12 level, particularly in fostering creativity and risk taking,
			 and encourage more students to pursue STEM studies, including students
			 from groups historically underrepresented in STEM;
						(3)how the teaching of design principles can be better integrated into undergraduate engineering and
			 other STEM curricula, including in the first two years of undergraduate
			 studies, to enhance student capacity for creativity and innovation and
			 improve student retention, including students from groups historically
			 underrepresented in STEM; and
						(4)what additional steps, if any, Federal science agencies should take to promote the inclusion of
			 arts and design principles in their respective STEM programs and
			 activities in order to improve student STEM learning outcomes, increase
			 the recruitment and retention of students into STEM studies and careers,
			 and increase innovation in the United States.
						(c)ReportNot later than 18 months after the date of enactment of this Act, the National Research Council
			 shall submit a report to Congress providing a summary description of the
			 discussion and findings from the workshop required under subsection (b).
					207.Engaging Federal scientists and engineers in STEM educationThe Director of the Office of Science and Technology Policy shall develop guidance for Federal
			 agencies to increase opportunities and training, as appropriate, for
			 Federal scientists and engineers to participate in STEM engagement
			 activities through their respective agencies and in their communities.
				BBroadening participation in STEM
				211.Short titleThis subtitle may be cited as the STEM Opportunities Act of 2014.
				212.Purpose
					(a)In generalThe Director of the Office of Science and Technology Policy, acting through the Federal science
			 agencies, shall carry out programs and activities with the purpose of
			 ensuring that Federal science agencies and institutions of higher
			 education receiving Federal research and development funding are fully
			 engaging their entire talent pool.
					(b)PurposesThe purposes of this subtitle are as follows:
						(1)To promote research on and increase understanding of the participation and trajectories of women
			 and underrepresented minorities in STEM careers at institutions of higher
			 education and Federal science agencies, including Federal laboratories.
						(2)To raise awareness within Federal science agencies, including Federal laboratories, and
			 institutions of higher education about cultural and institutional barriers
			 limiting the recruitment, retention, promotion, and other indicators of
			 participation and achievement of women and underrepresented minorities in
			 academic and Government STEM research careers at all levels.
						(3)To identify, disseminate, and implement best practices at Federal science agencies, including
			 Federal laboratories, and at institutions of higher education to remove or
			 reduce cultural and institutional barriers limiting the recruitment,
			 retention, and success of women and underrepresented minorities in
			 academic and Government STEM research careers.
						(4)To provide grants to institutions of higher education to recruit, retain, and advance STEM faculty
			 members from underrepresented minority groups and to implement or expand
			 reforms in undergraduate STEM education in order to increase the number of
			 students from underrepresented minority groups receiving degrees in these
			 fields.
						213.Federal science agency policies for caregivers
					(a)OSTP guidanceNot later than 6 months after the date of enactment of this Act, the Director of the Office of
			 Science and Technology Policy shall provide guidance to Federal science
			 agencies to establish policies that—
						(1)apply to all—
							(A)intramural and extramural research awards; and
							(B)primary investigators who have caregiving responsibilities, including care for a newborn or newly
			 adopted child and care for an immediate family member who is sick or
			 disabled; and
							(2)provide—
							(A)flexibility in timing for the initiation of approved research awards;
							(B)no-cost extensions of research awards;
							(C)grant supplements as appropriate to research awards for research technicians or equivalent to
			 sustain research activities; and
							(D)any other appropriate accommodations at the discretion of the head of each agency.
							(b)Uniformity of guidanceIn providing such guidance, the Director of the Office of Science and Technology Policy shall
			 encourage uniformity and consistency in the policies across all agencies.
					(c)Establishment of policiesConsistent with the guidance provided under this section, Federal science agencies shall maintain
			 or develop and implement policies for caregivers and shall broadly
			 disseminate such policies to current and potential grantees.
					(d)Data on usageFederal science agencies shall—
						(1)collect data on the usage of the policies under subsection (c), by gender, at both institutions of
			 higher education and Federal laboratories; and
						(2)report such data on an annual basis to the Director of the Office of Science and Technology Policy
			 in such form as required by the Director.
						214.Collection and reporting of data on Federal research grants
					(a)Collection of data
						(1)In generalEach Federal science agency shall collect standardized record-level annual information on
			 demographics, primary field, award type, budget request, funding outcome,
			 and awarded budget for all applications for merit-reviewed research and
			 development grants to institutions of higher education and Federal
			 laboratories supported by that agency.
						(2)Uniformity and standardizationThe Director of the Office of Science and Technology Policy shall establish a policy to ensure
			 uniformity and standardization of the data collection required under
			 paragraph (1).
						(3)Record-level data
							(A)RequirementOn an annual basis, beginning with the deadline under subparagraph (C), each Federal science agency
			 shall submit to the Director of the National Science Foundation
			 record-level data collected under paragraph (1) in the form required by
			 such Director.
							(B)Previous dataAs part of the first submission under subparagraph (A), each Federal science agency, to the extent
			 practicable, shall also submit comparable record-level data for the 5
			 years preceding the deadline under subparagraph (C).
							(C)DeadlineThe deadline under this paragraph is 2 years after the date of enactment of this Act.
							(b)Reporting of dataThe Director of the National Science Foundation shall publish statistical summary data collected
			 under this section, disaggregated and cross-tabulated by race, ethnicity,
			 gender, age, and years since completion of doctoral degree, including in
			 conjunction with the National Science Foundation’s report required by
			 section 37 of the Science and Technology Equal Opportunities Act (42
			 U.S.C. 1885d; Public Law 96–516).
					215.Policies for review of Federal research grants
					(a)In generalThe Director of the Office of Science and Technology Policy, in collaboration with the Director of
			 the National Science Foundation, shall identify information and best
			 practices useful for educating program officers and members of standing
			 peer review committees at Federal science agencies about—
						(1)research on implicit bias based on gender, race, or ethnicity; and
						(2)methods to minimize the effect of such bias in the review of extramural and intramural Federal
			 research grants.
						(b)Guidance to all Federal science agenciesThe Director of the Office of Science and Technology Policy shall disseminate the information and
			 best practices identified in subsection (a) to all Federal science
			 agencies and provide guidance as necessary on policies to implement such
			 practices within each agency.
					(c)Establishment of policiesConsistent with the guidance provided in subsection (b), Federal science agencies shall maintain or
			 develop and implement policies and practices to minimize the effects of
			 implicit bias in the review of extramural and intramural Federal research
			 grants.
					(d)Report to CongressNot later than 2 years after the date of enactment of this Act, the Director of the Office of
			 Science and Technology Policy shall report to Congress on what steps all
			 Federal science agencies have taken to implement policies and practices to
			 minimize the effects of bias in the review of extramural and intramural
			 Federal research grants.
					216.Collection of data on demographics of faculty
					(a)Collection of data
						(1)In generalNot later than 3 years after the date of enactment of this Act, and at least every 5 years
			 thereafter, the Director of the National Science Foundation shall carry
			 out a survey to collect institution-level data on the demographics of STEM
			 faculty, by broad fields of STEM, at different types of institutions of
			 higher education.
						(2)ConsiderationsTo the extent practicable, the Director of the National Science Foundation shall consider, by
			 gender, race, ethnicity, citizenship status, age, and years since
			 completion of doctoral degree—
							(A)the number and percentage of faculty;
							(B)the number and percentage of faculty at each rank;
							(C)the number and percentage of faculty who are in nontenure-track positions, including teaching and
			 research;
							(D)the number and percentage of faculty who are reviewed for promotion, including tenure, and the
			 percentage of that number who are promoted, including being awarded
			 tenure;
							(E)faculty years in rank;
							(F)the number and percentage of faculty to leave tenure-track positions;
							(G)the number and percentage of faculty hired, by rank; and
							(H)the number and percentage of faculty in leadership positions.
							(b)Existing surveysThe Director of the National Science Foundation—
						(1)may carry out the requirements under subsection (a) by collaborating with statistical centers at other Federal agencies to modify or expand, as
			 necessary, existing Federal surveys of higher education; or
						(2)may award a grant or contract to an institution of higher education or other nonprofit organization
			 to design and carry out the requirements under subsection (a).
						(c)Reporting dataThe Director of the National Science Foundation shall publish statistical summary data collected
			 under this section, including as part of the National Science Foundation’s
			 report required by section 37 of the Science and Technology Equal
			 Opportunities Act (42 U.S.C. 1885d; Public Law 96–516).
					(d)Authorization of appropriationsThere are authorized to be appropriated to the Director of the National Science Foundation
			 $3,000,000 for each of fiscal years 2014 through 2016 to develop and carry
			 out the initial survey required in subsection (a).
					217.Cultural and institutional barriers to expanding the academic and Federal STEM workforce
					(a)Best practices at institutions of higher education
						(1)Development of guidanceNot later than 6 months after the date of enactment of this Act, the Director of the National
			 Science Foundation shall develop written guidance for institutions of
			 higher education on the best practices for—
							(A)conducting periodic campus culture surveys of STEM departments, with a particular focus on
			 identifying any cultural or institutional barriers to or successful
			 enablers for the recruitment, retention, promotion, and other indicators
			 of participation and achievement, of women and underrepresented minorities
			 in STEM degree programs and academic STEM careers; and
							(B)providing educational opportunities, including workshops as described in subsection (c), for STEM faculty and administrators to learn about current research on implicit bias in
			 recruitment, evaluation, and promotion of faculty in STEM and recruitment
			 and evaluation of undergraduate and graduate students in STEM degree
			 programs.
							(2)Existing guidanceIn developing the guidance in paragraph (1), the Director of the National Science Foundation shall utilize guidance already developed by the
			 National Aeronautics and Space Administration, the Department of Energy,
			 and the Department of Education.
						(3)Dissemination of guidanceThe Director of the National Science Foundation shall broadly disseminate the guidance developed in paragraph (1) to institutions of higher education that receive Federal research funding.
						(4)Reports to the National Science FoundationThe Director of the National Science Foundation shall develop a policy that—
							(A)applies to, at a minimum, the institutions classified by the Carnegie Foundation for the
			 Advancement of Teaching on January 1, 2013, as a doctorate-granting
			 university with a very high level of research activity; and
							(B)requires each institution identified in subparagraph (A), not later than 3 years after the date of enactment of this Act, to report to the Director of the
			 National Science Foundation on activities and policies developed and
			 implemented based on the guidance provided in paragraph (1).
							(b)Best practices at Federal laboratories
						(1)Development of guidanceNot later than 6 months after the date of enactment of this Act, the Director of the Office of
			 Science and Technology Policy shall develop written guidance for Federal
			 laboratories to develop and implement practices and policies to—
							(A)conduct periodic laboratorywide culture surveys of research personnel at all levels, with a
			 particular focus on identifying any cultural or institutional barriers to
			 the recruitment, retention, and success of women and underrepresented
			 minorities in STEM careers at Federal laboratories; and
							(B)provide educational opportunities, including workshops as described in subsection (c), for STEM research personnel to learn about current research in implicit bias in recruitment,
			 evaluation, and promotion of research personnel at Federal laboratories.
							(2)Establishment of policiesConsistent with the guidance provided in paragraph (1), Federal science agencies with Federal laboratories shall maintain or develop and implement
			 policies for their respective Federal laboratories.
						(c)Workshops To address cultural barriers To expanding the academic and Federal STEM workforce
						(1)In generalNot later than 6 months after the date of enactment of this Act, the Director of the National
			 Science Foundation shall recommend a uniform policy for Federal science
			 agencies to carry out a program of workshops that educate STEM department
			 chairs at institutions of higher education, senior managers at Federal
			 laboratories, and other federally funded researchers about methods that
			 minimize the effects of implicit bias in the career advancement, including
			 hiring, tenure, promotion, and selection for any honor based in part on
			 the recipient’s research record, of academic and Federal STEM researchers.
						(2)Interagency coordinationThe Director of the National Science Foundation shall ensure that workshops supported under this
			 subsection are coordinated across Federal science agencies and jointly
			 supported as appropriate.
						(3)Minimizing costsTo the extent practicable, workshops shall be held in conjunction with national or regional STEM
			 disciplinary meetings to minimize costs associated with participant
			 travel.
						(4)Priority fields for academic participantsIn considering the participation of STEM department chairs and other academic researchers, the
			 Director of the National Science Foundation shall prioritize workshops for
			 the broad fields of STEM in which the national rate of representation of
			 women among tenured or tenure-track faculty or non-faculty researchers at
			 doctorate-granting institutions of higher education is less than 25
			 percent, according to the most recent data available from the National
			 Center for Science and Engineering Statistics.
						(5)Organizations eligible to carry out workshopsFederal science agencies may carry out the program of workshops under this subsection by making
			 grants to eligible organizations. In addition to any other organizations
			 made eligible by the Federal science agencies, the following organizations
			 are eligible for grants under this subsection:
							(A)Nonprofit scientific and professional societies and organizations that represent one or more STEM
			 disciplines.
							(B)Nonprofit organizations that have the primary mission of advancing the participation of women or
			 underrepresented minorities in STEM.
							(6)Characteristics of workshopsThe workshops shall have the following characteristics:
							(A)Invitees to workshops shall include at least—
								(i)the chairs of departments in the relevant STEM discipline or disciplines from at least the top 50
			 institutions of higher education, as determined by the amount of Federal
			 research and development funds obligated to each institution of higher
			 education in the prior year based on data available from the National
			 Science Foundation; and
								(ii)in the case of Federal laboratories, individuals with personnel management responsibilities
			 comparable to those of an institution of higher education department
			 chair.
								(B)Activities at the workshops shall include research presentations and interactive discussions or
			 other activities that increase the awareness of the existence of implicit
			 bias in recruitment, hiring, tenure review, promotion, and other forms of
			 formal recognition of individual achievement for faculty and other
			 federally funded STEM researchers and shall provide strategies to overcome
			 such bias.
							(C)Research presentations and other workshop programs, as appropriate, shall include a discussion of
			 the unique challenges faced by underrepresented subgroups, including
			 minority women, minority men, and first generation minority graduates in
			 research.
							(D)Workshop programs shall include information on best practices for mentoring undergraduate and
			 graduate women and underrepresented minority students.
							(7)Data on workshopsAny proposal for funding by an organization seeking to carry out a workshop under this subsection
			 shall include a description of how such organization will—
							(A)collect data on the rates of attendance by invitees in workshops, including information on the home
			 institution and department of attendees, and the rank of faculty
			 attendees;
							(B)conduct attitudinal surveys on workshop attendees before and after the workshops; and
							(C)collect follow-up data on any relevant institutional policy or practice changes reported by
			 attendees not later than 1 year after attendance in such a workshop.
							(8)Report to NSFOrganizations receiving funding to carry out workshops under this subsection shall report the data
			 required in paragraph (7) to the Director of the National Science Foundation in such form as required by such Director.
						(d)Report to CongressNot later than 4 years after the date of enactment of this Act, the Director of the National
			 Science Foundation shall submit a report to Congress that includes—
						(1)a summary and analysis of the types and frequency of activities and policies developed and carried
			 out under subsection (a) based on the reports submitted under paragraph (4) of such subsection; and
						(2)a description and evaluation of the status and effectiveness of the program of workshops required
			 under subsection (c), including a summary of any data reported under paragraph (8) of such subsection.
						(e)Authorization of appropriationsThere are authorized to be appropriated to the Director of the National Science Foundation
			 $2,000,000 for each of fiscal years 2014 through 2018 to carry out this
			 section.
					218.Research and dissemination at the National Science Foundation
					(a)In generalThe Director of the National Science Foundation shall award research grants and carry out
			 dissemination activities consistent with the purposes of this subtitle,
			 including—
						(1)research grants to analyze the record-level data collected under section 214 and section 216,
			 consistent with policies to ensure the privacy of individuals identifiable
			 by such data;
						(2)research grants to study best practices for work-life accommodation;
						(3)research grants to study the impact of policies and practices that are implemented under this
			 subtitle or that are otherwise consistent with the purposes of this
			 subtitle;
						(4)collaboration with other Federal science agencies and professional associations to exchange best
			 practices, harmonize work-life accommodation policies and practices, and
			 overcome common barriers to work-life accommodation; and
						(5)collaboration with institutions of higher education in order to clarify and catalyze the adoption
			 of a coherent and consistent set of work-life accommodation policies and
			 practices.
						(b)Authorization of appropriationsThere are authorized to be appropriated to the Director of the National Science Foundation
			 $5,000,000 for each of fiscal years 2014 through 2018 to carry out this
			 section.
					219.Report to CongressNot later than 4 years after the date of enactment of this Act, the Director of the Office of
			 Science and Technology Policy shall submit a report to Congress that
			 includes—
					(1)a description and evaluation of the status and usage of caregiver policies at all Federal science
			 agencies, including any recommendations for revising or expanding such
			 policies;
					(2)a description of any significant updates to the policies for review of Federal research grants
			 required under section 215, and any evidence of the impact of such
			 policies on the review or awarding of Federal research grants; and
					(3)a description and evaluation of the status of Federal laboratory policies and practices required
			 under section 217(b), including any recommendations for revising or
			 expanding such policies.
					220.National Science Foundation support for increasing diversity among STEM faculty at institutions of
			 higher education
					(a)GrantsThe Director of the National Science Foundation shall award grants to institutions of higher
			 education (or consortia thereof) for the development of innovative reform
			 efforts designed to increase the recruitment, retention, and advancement
			 of individuals from underrepresented minority groups in academic STEM
			 careers.
					(b)Merit review; competitionGrants shall be awarded under this section on a merit-reviewed, competitive basis.
					(c)Use of fundsActivities supported by grants under this section may include—
						(1)institutional assessment activities, such as data analyses and policy review, in order to identify
			 and address specific issues in the recruitment, retention, and advancement
			 of faculty members from underrepresented minority groups;
						(2)implementation of institution-wide improvements in workload distribution, such that faculty members
			 from underrepresented minority groups are not disadvantaged in the amount
			 of time available to focus on research, publishing papers, and engaging in
			 other activities required to achieve tenure status and run a productive
			 research program;
						(3)development and implementation of training courses for administrators and search committee members
			 to ensure that candidates from underrepresented minority groups are not
			 subject to implicit biases in the search and hiring process;
						(4)development and hosting of intra- or inter-institutional workshops to propagate best practices in
			 recruiting, retaining, and advancing faculty members from underrepresented
			 minority groups;
						(5)professional development opportunities for faculty members from underrepresented minority groups;
						(6)activities aimed at making undergraduate STEM students from underrepresented minority groups aware
			 of opportunities for academic careers in STEM fields;
						(7)activities to identify and engage exceptional graduate students from underrepresented minority
			 groups at various stages of their studies and to encourage them to enter
			 academic careers; and
						(8)other activities consistent with subsection (a), as determined by the Director of the National Science Foundation.
						(d)Selection process
						(1)ApplicationAn institution of higher education (or consortia thereof) seeking funding under this section shall
			 submit an application to the Director of the National Science Foundation
			 at such time, in such manner, and containing such information and
			 assurances as such Director may require. The application shall include, at
			 a minimum, a description of—
							(A)the reform effort that is being proposed for implementation by the institution of higher education;
							(B)any available evidence of specific difficulties in the recruitment, retention, and advancement of
			 faculty members from underrepresented minority groups in STEM academic
			 careers within the institution of higher education submitting an
			 application, and how the proposed reform effort would address such issues;
							(C)how the institution of higher education submitting an application plans to sustain the proposed
			 reform effort beyond the duration of the grant; and
							(D)how the success and effectiveness of the proposed reform effort will be evaluated and assessed in
			 order to contribute to the national knowledge base about models for
			 catalyzing institutional change.
							(2)Review of applicationsIn selecting grant recipients under this section, the Director of the National Science Foundation
			 shall consider, at a minimum—
							(A)the likelihood of success in undertaking the proposed reform effort at the institution of higher
			 education submitting the application, including the extent to which the
			 administrators of the institution are committed to making the proposed
			 reform effort a priority;
							(B)the degree to which the proposed reform effort will contribute to change in institutional culture
			 and policy such that greater value is placed on the recruitment,
			 retention, and advancement of faculty members from underrepresented
			 minority groups;
							(C)the likelihood that the institution of higher education will sustain or expand the proposed reform
			 effort beyond the period of the grant; and
							(D)the degree to which evaluation and assessment plans are included in the design of the proposed
			 reform effort.
							(3)Grant distributionThe Director of the National Science Foundation shall ensure, to the extent practicable, that
			 grants awarded under this section are made to a variety of types of
			 institutions of higher education.
						(e)Authorization of appropriationsThere are authorized to be appropriated to the Director of the National Science Foundation
			 $10,000,000 for each of fiscal years 2014 through 2018 to carry out this
			 section.
					221.National Science Foundation support for broadening participation in undergraduate STEM education
					(a)GrantsThe Director of the National Science Foundation shall award grants to institutions of higher
			 education (or consortia thereof) to implement or expand research-based
			 reforms in undergraduate STEM education for the purpose of recruiting and
			 retaining students from minority groups who are underrepresented in STEM
			 fields, with a priority focus on natural science and engineering fields.
					(b)Merit review; competitionGrants shall be awarded under this section on a merit-reviewed, competitive basis.
					(c)Use of fundsActivities supported by grants under this section may include—
						(1)implementation or expansion of innovative, research-based approaches to broaden participation of
			 underrepresented minority groups in STEM fields;
						(2)implementation or expansion of bridge, cohort, tutoring, or mentoring programs designed to enhance
			 the recruitment and retention of students from underrepresented minority
			 groups in STEM fields;
						(3)implementation or expansion of outreach programs linking institutions of higher education and K–12
			 school systems in order to heighten awareness among pre-college students
			 from underrepresented minority groups of opportunities in college-level
			 STEM fields and STEM careers;
						(4)implementation or expansion of faculty development programs focused on improving retention of
			 undergraduate STEM students from underrepresented minority groups;
						(5)implementation or expansion of mechanisms designed to recognize and reward faculty members who
			 demonstrate a commitment to increasing the participation of students from
			 underrepresented minority groups in STEM fields;
						(6)expansion of successful reforms aimed at increasing the number of STEM students from
			 underrepresented minority groups beyond a single course or group of
			 courses to achieve reform within an entire academic unit, or expansion of
			 successful reform efforts beyond a single academic unit to other STEM
			 academic units within an institution of higher education;
						(7)expansion of opportunities for students from underrepresented minority groups to conduct STEM
			 research in industry, at Federal laboratories, and at international
			 research institutions or research sites;
						(8)provision of stipends for students from underrepresented minority groups participating in research;
						(9)development of research collaborations between research-intensive universities and primarily
			 undergraduate minority-serving institutions;
						(10)support for graduate students and post­doctoral fellows from underrepresented minority groups to
			 participate in instructional or assessment activities at primarily
			 undergraduate institutions, including primarily undergraduate
			 minority-serving institutions and two-year institutions of higher
			 education; and
						(11)other activities consistent with subsection (a), as determined by the Director of the National Science Foundation.
						(d)Selection process
						(1)ApplicationAn institution of higher education (or consortium thereof) seeking a grant under this section shall
			 submit an application to the Director of the National Science Foundation
			 at such time, in such manner, and containing such information and
			 assurances as such Director may require. The application shall include, at
			 a minimum—
							(A)a description of the proposed reform effort;
							(B)a description of the research findings that will serve as the basis for the proposed reform effort
			 or, in the case of applications that propose an expansion of a previously
			 implemented reform, a description of the previously implemented reform
			 effort, including data about the recruitment, retention, and academic
			 achievement of students from underrepresented minority groups;
							(C)evidence of an institutional commitment to, and support for, the proposed reform effort, including
			 a long-term commitment to implement successful strategies from the current
			 reform beyond the academic unit or units included in the grant proposal;
							(D)a description of existing or planned institutional policies and practices regarding faculty hiring,
			 promotion, tenure, and teaching assignment that reward faculty
			 contributions to improving the education of students from underrepresented
			 minority groups in STEM; and
							(E)how the success and effectiveness of the proposed reform effort will be evaluated and assessed in
			 order to contribute to the national knowledge base about models for
			 catalyzing institutional change.
							(2)Review of applicationsIn selecting grant recipients under this section, the Director of the National Science Foundation
			 shall consider, at a minimum—
							(A)the likelihood of success of the proposed reform effort at the institution submitting the
			 application, including the extent to which the faculty, staff, and
			 administrators of the institution are committed to making the proposed
			 institutional reform a priority of the participating academic unit or
			 units;
							(B)the degree to which the proposed reform effort will contribute to change in institutional culture
			 and policy such that greater value is placed on faculty engagement in the
			 retention of students from underrepresented minority groups;
							(C)the likelihood that the institution will sustain or expand the proposed reform effort beyond the
			 period of the grant; and
							(D)the degree to which evaluation and assessment plans are included in the design of the proposed
			 reform effort.
							(3)PriorityFor applications that include an expansion of existing reforms beyond a single academic unit, the
			 Director of the National Science Foundation shall give priority to
			 applications for which a senior institutional administrator, such as a
			 dean or other administrator of equal or higher rank, serves as the
			 principal investigator.
						(4)Grant distributionThe Director of the National Science Foundation shall ensure, to the extent practicable, that
			 grants awarded under this section are made to a variety of types of
			 institutions of higher education, including two-year and minority-serving
			 institutions of higher education.
						(e)Education research
						(1)In generalAll grants made under this section shall include an education research component that will support
			 the design and implementation of a system for data collection and
			 evaluation of proposed reform efforts in order to build the knowledge base
			 on promising models for increasing recruitment and retention of students
			 from underrepresented minority groups in STEM education at the
			 undergraduate level across a diverse set of institutions.
						(2)DisseminationThe Director of the National Science Foundation shall coordinate with relevant Federal agencies in
			 disseminating the results of the research under this subsection to ensure
			 that best practices in broadening participation in STEM education at the
			 undergraduate level are made readily available to all institutions of
			 higher education, other Federal agencies that support STEM programs,
			 non-Federal funders of STEM education, and the general public.
						(f)Authorization of appropriationsThere are authorized to be appropriated to the Director of the National Science Foundation
			 $15,000,000 for each of fiscal years 2014 through 2018 to carry out this
			 section.
					222.Definitions
					(a)This subtitleIn this subtitle:
						(1)Federal laboratoryThe term Federal laboratory has the meaning given such term in section 4 of the Stevenson-Wydler Technology Innovation Act of
			 1980 (15 U.S.C. 3703).
						(2)Federal science agencyThe term Federal science agency means any Federal agency with at least $100,000,000 in research and development expenditures in
			 fiscal year 2012.
						(3)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)).
						(4)STEMThe term STEM means science, technology, engineering, and mathematics, including computer science.
						(b)National Science Foundation Authorization Act of 2002Section 4 of the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n note) is
			 amended—
						(1)by redesignating paragraph (16) as paragraph (17); and
						(2)by inserting after paragraph (15) the following new paragraph:
							
								(16)STEMThe term STEM means science, technology, engineering, and mathematics, including computer science..
						IIINATIONAL SCIENCE FOUNDATION
			AGeneral Provisions
				301.Authorization of appropriations
					(a)Fiscal year 2015
						(1)In generalThere are authorized to be appropriated to the Foundation $7,520,900,000 for fiscal year 2015.
						(2)Specific allocationsOf the amount authorized under paragraph (1)—
							(A)$6,099,360,000 shall be made available for research and related activities;
							(B)$888,830,000 shall be made available for education and human resources, of which $62,000,000 shall
			 be for informal STEM education activities under section 327;
							(C)$200,760,000 shall be made available for major research equipment and facilities construction;
							(D)$312,900,000 shall be made available for agency operations and award management;
							(E)$4,430,000 shall be made available for the Office of the National Science Board, including salaries
			 and compensation for members of the Board and staff appointed under
			 section 4 of the National Science Foundation Act of 1950 (42 U.S.C. 1863),
			 travel and training costs for members of the Board and such staff, general
			 and Board operating expenses, representational expenses for the Board,
			 honorary awards made by the Board, Board reports (other than the report
			 entitled Science and Engineering Indicators), and contracts; and
							(F)$14,630,000 shall be made available for the Office of Inspector General.
							(b)Fiscal year 2016
						(1)In generalThere are authorized to be appropriated to the Foundation $7,885,770,000 for fiscal year 2016.
						(2)Specific allocationsOf the amount authorized under paragraph (1)—
							(A)$6,404,330,000 shall be made available for research and related activities;
							(B)$933,270,000 shall be made available for education and human resources, of which $65,100,000 shall
			 be for informal STEM education activities under section 327;
							(C)$200,000,000 shall be made available for major research equipment and facilities construction;
							(D)$328,550,000 shall be made available for agency operations and award management;
							(E)$4,560,000 shall be made available for the Office of the National Science Board, including salaries
			 and compensation for members of the Board and staff appointed under
			 section 4 of the National Science Foundation Act of 1950 (42 U.S.C. 1863),
			 travel and training costs for members of the Board and such staff, general
			 and Board operating expenses, representational expenses for the Board,
			 honorary awards made by the Board, Board reports (other than the report
			 entitled Science and Engineering Indicators), and contracts; and
							(F)$15,060,000 shall be made available for the Office of Inspector General.
							(c)Fiscal year 2017
						(1)In generalThere are authorized to be appropriated to the Foundation $8,269,670,000 for fiscal year 2017.
						(2)Specific allocationsOf the amount authorized under paragraph (1)—
							(A)$6,724,550,000 shall be made available for research and related activities;
							(B)$979,930,000 shall be made available for education and human resources, of which $68,360,000 shall
			 be for informal STEM education activities under section 327;
							(C)$200,000,000 shall be made available for major research equipment and facilities construction;
							(D)$344,970,000 shall be made available for agency operations and award management;
							(E)$4,700,000 shall be made available for the Office of the National Science Board, including salaries
			 and compensation for members of the Board and staff appointed under
			 section 4 of the National Science Foundation Act of 1950 (42 U.S.C. 1863),
			 travel and training costs for members of the Board and such staff, general
			 and Board operating expenses, representational expenses for the Board,
			 honorary awards made by the Board, Board reports (other than the report
			 entitled Science and Engineering Indicators), and contracts; and
							(F)$15,520,000 shall be made available for the Office of Inspector General.
							(d)Fiscal year 2018
						(1)In generalThere are authorized to be appropriated to the Foundation $8,672,740,000 for fiscal year 2018.
						(2)Specific allocationsOf the amount authorized under paragraph (1)—
							(A)$7,060,780,000 shall be made available for research and related activities;
							(B)$1,028,930,000 shall be made available for education and human resources, of which $71,770,000
			 shall be for informal STEM education activities under section 327;
							(C)$200,000,000 shall be made available for major research equipment and facilities construction;
							(D)$362,220,000 shall be made available for agency operations and award management;
							(E)$4,840,000 shall be made available for the Office of the National Science Board, including salaries
			 and compensation for members of the Board and staff appointed under
			 section 4 of the National Science Foundation Act of 1950 (42 U.S.C. 1863),
			 travel and training costs for members of the Board and such staff, general
			 and Board operating expenses, representational expenses for the Board,
			 honorary awards made by the Board, Board reports (other than the report
			 entitled Science and Engineering Indicators), and contracts; and
							(F)$15,980,000 shall be made available for the Office of Inspector General.
							(e)Fiscal year 2019
						(1)In generalThere are authorized to be appropriated to the Foundation $9,095,970,000 for fiscal year 2019.
						(2)Specific allocationsOf the amount authorized under paragraph (1)—
							(A)$7,413,810,000 shall be made available for research and related activities;
							(B)$1,080,370,000 shall be made available for education and human resources, of which $75,360,000
			 shall be for informal STEM education activities under section 327;
							(C)$200,000,000 shall be made available for major research equipment and facilities construction;
							(D)$380,330,000 shall be made available for agency operations and award management;
							(E)$4,980,000 shall be made available for the Office of the National Science Board, including salaries
			 and compensation for members of the Board and staff appointed under
			 section 4 of the National Science Foundation Act of 1950 (42 U.S.C. 1863),
			 travel and training costs for members of the Board and such staff, general
			 and Board operating expenses, representational expenses for the Board,
			 honorary awards made by the Board, Board reports (other than the report
			 entitled Science and Engineering Indicators), and contracts; and
							(F)$16,460,000 shall be made available for the Office of Inspector General.
							302.Sense of Congress on support for all fields of science and engineeringIt is the sense of Congress that in order to achieve its mission to promote the progress of science; to advance the national health, prosperity, and welfare; to
			 secure the national defense … the National Science Foundation must continue to support unfettered, competitive, merit-reviewed
			 basic research across all fields of science and engineering, including the
			 social and behavioral sciences. It is further the sense of Congress that
			 the Foundation’s process for selecting proposals for funding, which
			 includes merit review based on both intellectual merit and broader
			 impacts, remains the gold standard for the world, and that program
			 officers and division directors at the Foundation play an essential role
			 in this process.
				303.Management and oversight of large facilities
					(a)Large facilities officeThe Director shall maintain a Large Facilities Office within the Foundation. The functions of the
			 Large Facilities Office shall be to support the research directorates in
			 the development and implementation of major research facilities, including
			 by—
						(1)serving as the Foundation’s primary resource for all policy or process issues related to the
			 development and implementation of major research facilities;
						(2)serving as a Foundation-wide resource on project management, including providing expert assistance
			 on nonscientific and nontechnical aspects of project planning, budgeting,
			 implementation, management, and oversight; and
						(3)coordinating and collaborating with research directorates to share best management practices and
			 lessons learned from prior projects.
						(b)Oversight of large facilitiesThe Director shall appoint a senior agency official within the Office of the Director whose primary
			 responsibility is oversight of major research facilities. The duties of
			 this official shall include—
						(1)oversight of the development, construction, and operation of major research facilities across the
			 Foundation;
						(2)in collaboration with the directors of the research directorates and other senior agency officials
			 as appropriate, ensuring that the requirements of section 14(a) of the
			 National Science Foundation Authorization Act of 2002 are satisfied;
						(3)serving as a liaison to the National Science Board for approval and oversight of major research
			 facilities; and
						(4)periodically reviewing and updating as necessary Foundation policies and guidelines for the
			 development and construction of major research facilities.
						(c)Policies for costing large facilities
						(1)In generalThe Director shall ensure that the Foundation’s policies for developing and managing major research
			 facility construction costs are consistent with the best practices
			 described in the March 2009 General Accountability Office Report
			 GAO–09–3SP.
						(2)ReportNot later than 12 months after the date of enactment of this Act, the Director shall submit to
			 Congress a report describing the Foundation’s policies for developing and
			 managing major research facility construction costs, including a
			 description of any aspects of the policies that diverge from the best
			 practices recommended in General Accountability Office Report GAO–09–3SP.
						304.Data management plans
					(a)Development of data management policiesNot later than 6 months after the date of enactment of this Act, the Director shall develop and
			 implement a policy requiring that all proposals for research funding from
			 the Foundation include a plan for long-term management of data resulting
			 from such funding.
					(b)RequirementsThe policy shall—
						(1)include a clear definition of what constitutes data for the purposes of data management plans;
						(2)include mechanisms to ensure appropriate evaluation of the merits of submitted data management
			 plans required under this section;
						(3)include mechanisms to ensure that researchers comply with approved data management plans; and
						(4)allow for the inclusion of appropriate costs for data management in proposals for research grants.
						(c)Public databasesThe Foundation shall promote the deposit of data covered under this section in publicly accessible
			 databases, where appropriate and available.
					305.Support for potentially transformative research
					(a)In generalThe Director shall establish and periodically update grant solicitation, merit review, and funding
			 policies and mechanisms designed to identify and provide support for
			 high-risk, high-reward basic research proposals.
					(b)Policies and mechanismsSuch policies and mechanisms may include—
						(1)development of solicitations specifically for high-risk, high-reward basic research;
						(2)establishment of review panels for the primary purpose of selecting high-risk, high-reward
			 proposals;
						(3)development of guidance to standard review panels to encourage the identification and consideration
			 of high-risk, high-reward proposals; and
						(4)support for workshops and other conferences with the primary purpose of identifying new
			 opportunities for high-risk, high-reward basic research, especially at
			 interdisciplinary interfaces.
						(c)DefinitionFor purposes of this section, the term high-risk, high-reward basic research means research driven by ideas that have the potential to radically change our understanding of an
			 important existing scientific or engineering concept, or leading to the
			 creation of a new paradigm or field of science or engineering, and that is
			 characterized by its challenge to current understanding or its pathway to
			 new frontiers.
					306.Strengthening institutional research partnerships
					(a)In generalFor any Foundation research grant, in an amount greater than $5,000,000, to be carried out through
			 a partnership that includes one or more minority-serving institutions or
			 predominantly undergraduate institutions and one or more institutions
			 described in subsection (b), the Director shall award funds directly,
			 according to the budget justification described in the grant proposal, to
			 at least two of the institutions of higher education in the partnership,
			 including at least one minority-serving institution or one predominantly
			 undergraduate institution, to ensure a strong and equitable partnership.
					(b)InstitutionsThe institutions referred to in subsection (a) are institutions of higher education that are among
			 the 100 institutions receiving, over the 3-year period immediately
			 preceding the awarding of grants, the highest amount of research funding
			 from the Foundation.
					(c)ReportNot later than 2 years after the date of enactment of this Act, the Director shall provide a report
			 to Congress on institutional research partnerships identified in
			 subsection (a) funded in the 2 previous fiscal years and make any
			 recommendations for how such partnerships can continue to be strengthened.
					307.Innovation Corps
					(a)Sense of congressIt is the sense of Congress that—
						(1)the National Science Foundation’s Innovation Corps (I-Corps) was established to foster a national
			 innovation ecosystem by encouraging institutions, scientists, engineers,
			 and entrepreneurs to identify and explore the innovation and commercial
			 potential of Foundation-funded research well beyond the laboratory;
						(2)the Foundation’s I-Corps includes investments in entrepreneurship and commercialization education,
			 training, and mentoring, ultimately leading to the practical deployment of
			 technologies, products, processes, and services that improve the Nation’s
			 competitiveness, promote economic growth, and benefit society; and
						(3)by building networks of entrepreneurs, educators, mentors, institutions, and collaborations, and
			 supporting specialized education and training, I-Corps is at the leading
			 edge of a strong, lasting foundation for an American innovation ecosystem.
						(b)Program
						(1)In generalThe Director shall carry out a program to award grants for entrepreneurship and commercialization
			 education to Foundation-funded researchers to increase the economic and
			 social impact of federally funded research.
						(2)PurposesThe purpose of the program shall be to increase the capacity of STEM researchers and students to
			 successfully engage in entrepreneurial activities and to help transition
			 the results of federally funded research into the marketplace by—
							(A)identifying STEM research that can lead to the practical deployment of technologies, products,
			 processes, and services that improve the Nation’s economic
			 competitiveness;
							(B)bringing STEM researchers and students together with entrepreneurs, venture capitalists, and other
			 industry representatives experienced in commercialization of new
			 technologies;
							(C)supporting entrepreneurship and commercialization education and training for faculty, students,
			 postdoctoral fellows, and other STEM researchers; and
							(D)promoting the development of regional and national networks of entrepreneurs, venture capitalists,
			 and other industry representatives who can serve as mentors to researchers
			 and students at Foundation-funded institutions across the country.
							(3)Additional use of fundsGrants awarded under this subsection may be used to help support—
							(A)prototype and proof-of-concept development for the funded project; and
							(B)additional activities needed to build a national infrastructure for STEM entrepreneurship.
							(4)Other federal agenciesThe Director may establish agreements with other Federal agencies that fund scientific research to
			 make researchers funded by those agencies eligible to participate in the
			 Foundation’s Innovation Corps program.
						308.DefinitionsFor purposes of this title:
					(1)DirectorThe term Director means the Director of the Foundation.
					(2)FoundationThe term Foundation means the National Science Foundation.
					(3)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)).
					(4)STEMThe term STEM means science, technology, engineering, and mathematics, including computer science.
					BSTEM Education
				321.National Science Board report on consolidation of STEM education activities at the Foundation
					(a)In generalThe National Science Board shall review and evaluate the appropriateness of the Foundation’s
			 portfolio of STEM education programs and activities at the pre-K–12 and
			 undergraduate levels, including informal education, taking into account
			 the mission of the Foundation and the 2013 Federal STEM Education 5-Year
			 Strategic Plan.
					(b)ReportNot later than 1 year after the date of enactment of this Act, the National Science Board shall
			 submit to Congress a report summarizing their findings and including—
						(1)an analysis of how well the Foundation’s portfolio of STEM education programs is contributing to
			 the mission of the Foundation;
						(2)an analysis of how well STEM education programs and activities are coordinated and best practices
			 are shared across the Foundation;
						(3)an analysis of how well the Foundation’s portfolio of STEM education programs is aligned with and
			 contributes to priority STEM education investment areas described in the
			 2013 Federal STEM Education 5-Year Strategic Plan;
						(4)any Board recommendations regarding internal reorganization, including consolidation, of the
			 Foundation’s STEM education programs and activities, taking into account
			 both the mission of the Foundation and the 2013 Federal STEM Education
			 5-Year Strategic Plan;
						(5)any Board recommendations regarding the Foundation’s role in helping to implement the Federal STEM
			 Education 5-Year Strategic Plan, including opportunities for the
			 Foundation to more effectively partner and collaborate with other Federal
			 agencies; and
						(6)any additional Board recommendations regarding specific management, policy, budget, or other steps
			 the Foundation should take to increase effectiveness and accountability
			 across its portfolio of STEM education programs and activities.
						322.Models for graduate student support
					(a)In generalThe Director shall enter into an agreement with the National Research Council to convene a workshop
			 or roundtable to examine models of Federal support for STEM graduate
			 students, including the Foundation’s Graduate Research Fellowship program
			 and comparable fellowship programs at other agencies, traineeship
			 programs, and the research assistant model.
					(b)PurposeThe purpose of the workshop or roundtable shall be to compare and evaluate the extent to which each
			 of these models helps to prepare graduate students for diverse careers
			 utilizing STEM degrees, including at diverse types of institutions of
			 higher education, in industry, and at government agencies and research
			 laboratories, and to make recommendations regarding—
						(1)how current Federal programs and models, including programs and models at the Foundation, can be
			 improved;
						(2)the appropriateness of the current distribution of funding among the different models at the
			 Foundation and across the agencies; and
						(3)the appropriateness of creating a new education and training program for graduate students distinct
			 from programs that provide direct financial support, including the grants
			 authorized in section 527 of the America COMPETES Reauthorization Act of
			 2010 (42 U.S.C. 1862p–15).
						(c)CriteriaAt a minimum, in comparing programs and models, the workshop or roundtable participants shall
			 consider the capacity of such programs or models to provide students with
			 knowledge and skills—
						(1)to become independent, creative, successful researchers;
						(2)to participate in large interdisciplinary research projects, including in an international context;
						(3)to adhere to the highest standards for research ethics;
						(4)to become high-quality teachers utilizing the most currently available evidence-based pedagogy;
						(5)in oral and written communication, to both technical and nontechnical audiences;
						(6)in innovation, entrepreneurship, and business ethics; and
						(7)in program management.
						(d)Graduate student inputThe participants in the workshop or roundtable shall include current or recent STEM graduate
			 students.
					(e)ReportNot later than 1 year after the date of enactment of this Act, the National Research Council shall
			 submit to Congress a summary report of the findings and recommendations of
			 the workshop or roundtable convened under this section.
					323.Undergraduate STEM education reformSection 17 of the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n–6) is
			 amended to read as follows:
					
						17.Undergraduate STEM education reform
							(a)In generalThe Director, through the Directorate for Education and Human Resources, shall award grants, on a
			 competitive, merit-reviewed basis, to institutions of higher education (or
			 to consortia thereof) and to other eligible nonprofit organizations to
			 reform undergraduate STEM education for the purpose of increasing the
			 number and quality of students studying toward and completing
			 baccalaureate degrees in STEM and improving the STEM learning outcomes for
			 all undergraduate students.
							(b)Interdirectorate working group on undergraduate STEM educationIn carrying out the requirements of this section, the Directorate for Education and Human Resources
			 shall collaborate and coordinate with the Research Directorates, including
			 through the establishment of an interdirectorate working group on
			 undergraduate STEM education reform, in order to identify and implement
			 new and expanded opportunities for collaboration between STEM disciplinary
			 researchers and education researchers on the reform of undergraduate STEM
			 education.
							(c)GrantsResearch and development supported by grants under this section may encompass a single discipline,
			 multiple disciplines, or interdisciplinary education at the undergraduate
			 level, and may include—
								(1)research foundational to the improvement of teaching, learning, and retention;
								(2)development, implementation, and assessment of innovative, research-based approaches to
			 transforming teaching, learning, and retention; and
								(3)scaling of successful efforts on learning and learning environments, broadening participation,
			 workforce preparation, employing emerging technologies, or other reforms
			 in STEM education, including expansion of successful STEM reform efforts
			 beyond a single course or group of courses to achieve reform within an
			 entire academic unit, or expansion of successful reform efforts beyond a
			 single academic unit to other STEM academic units within an institution or
			 to comparable academic units at other institutions.
								(d)Selection process
								(1)ApplicationsAn institution of higher education or other eligible nonprofit organization seeking a grant under
			 this section shall submit an application to the Director at such time, in
			 such manner, and containing such information as the Director may require.
			 In addition to a description of the proposed research, development, or
			 scaling effort, including a description of the research findings that will
			 serve as the basis for the proposed effort, applications shall include, at
			 a minimum—
									(A)evidence of institutional support for, and commitment to, the proposed effort, including long-term
			 commitment to implement and scale successful strategies resulting from the
			 current effort;
									(B)a description of existing or planned institutional policies and practices regarding faculty hiring,
			 promotion, tenure, and teaching assignment that reward faculty
			 contributions to undergraduate STEM education; and
									(C)a description of the plans for assessment and evaluation of the effort, including evidence of
			 participation by individuals with experience in assessment and evaluation
			 of teaching and learning programs.
									(2)Review of applicationsIn selecting grant recipients for funding under this section, the Director shall consider, as
			 appropriate to the scale of the proposed effort—
									(A)the likelihood of success in undertaking the proposed effort at the institution submitting the
			 application, including the extent to which the faculty, staff, and
			 administrators of the institution are committed to making undergraduate
			 STEM education reform a priority of the participating academic unit or
			 units;
									(B)the degree to which the proposed effort will contribute to change in institutional culture and
			 policy such that a greater value is placed on faculty engagement in
			 undergraduate education;
									(C)the likelihood that the institution will sustain or expand the effort beyond the period of the
			 grant; and
									(D)the degree to which the proposed effort will contribute to the systematic accumulation of knowledge
			 on STEM education.
									(3)PriorityThe Director shall give priority to proposals focused on the first 2 years of undergraduate
			 education, including STEM education at 2-year institutions of higher
			 education.
								(4)Grant distributionThe Director shall ensure, to the extent practicable, that grants awarded under this section are
			 made to a variety of types of institutions of higher education..
				324.Advanced manufacturing educationSection 506(b) of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 1862p–1(b)) is
			 amended to read as follows:
					
						(b)Advanced manufacturing educationThe Director shall award grants, on a competitive, merit reviewed basis, to community colleges for
			 the development and implementation of innovative advanced manufacturing
			 education reforms to ensure an adequate and well-trained advanced
			 manufacturing workforce. Activities supported by grants under this
			 subsection may include—
							(1)the development or expansion of educational materials, courses, curricula, strategies, and methods
			 that will lead to improved advanced manufacturing degree or certification
			 programs, including the integration of industry standards and workplace
			 competencies into the curriculum;
							(2)the development and implementation of faculty professional development programs that enhance a
			 faculty member’s capabilities and teaching skills in advanced
			 manufacturing, including efforts to understand current advanced
			 manufacturing technologies and practices;
							(3)the establishment of centers that provide models and leadership in advanced manufacturing education
			 and serve as regional or national clearinghouses for educational materials
			 and methods, including in rural areas;
							(4)activities to enhance the recruitment and retention of students into certification and degree
			 programs in advanced manufacturing, including the provision of improved
			 mentoring and internship opportunities;
							(5)the establishment of partnerships with private sector entities to ensure the development of an
			 advanced manufacturing workforce with the skills necessary to meet
			 regional economic needs; and
							(6)other activities as determined appropriate by the Director..
				325.STEM education partnershipsSection 9 of the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n) is
			 amended—
					(1)in the section heading, by striking mathematics and science and inserting STEM;
					(2)by striking mathematics and science each place it appears in subsections (a) and (b) and inserting STEM;
					(3)by striking mathematics or science each place it appears in subsection (a)(3) and (4)(A) and inserting STEM;
					(4)by striking mathematics, science, or engineering in subsection (a)(2)(B) and inserting STEM;
					(5)by striking mathematics, science, and technology in subsection (a)(3)(B)(ii)(II) and (8) and inserting STEM;
					(6)by striking professional mathematicians, scientists, and engineers in subsection (a)(3)(F) and inserting STEM professionals;
					(7)by striking mathematicians, scientists, and engineers in subsection (a)(3)(J) and (M) and inserting STEM professionals;
					(8)by striking scientists, technologists, engineers, or mathematicians in subsection (a)(8) and inserting STEM professionals;
					(9)by striking science, technology, engineering, and mathematics each place it appears in subsection (a)(3)(K) and (10) and inserting STEM;
					(10)by striking science, technology, engineering, or mathematics in subsection (a)(10)(A)(ii)(II) and inserting STEM;
					(11)by striking science, mathematics, engineering, and technology each place it appears in subsection (a)(5) and inserting STEM;
					(12)by striking science, mathematics, engineering, or technology in subsection (a)(5) and inserting STEM;
					(13)by striking mathematics, science, engineering, and technology in subsection (b)(1) and (2) and inserting STEM; and
					(14)by striking subsection (d).
					326.Noyce scholarship program amendmentsSection 10A of the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n–1a) is
			 amended—
					(1)in subsection (a)(2)(B), by inserting or bachelor’s after master’s;
					(2)in subsection (c)—
						(A)by striking and at the end of paragraph (2)(B);
						(B)in paragraph (3), by—
							(i)inserting for teachers with master’s degrees in their field after Teaching Fellowships; and
							(ii)by striking the period at the end of subparagraph (B) and inserting ; and; and
							(C)by adding at the end the following new paragraph:
							
								(4)in the case of National Science Foundation Master Teaching Fellowships for teachers with bachelor’s
			 degrees in their field—
									(A)offering academic courses leading to a master’s degree and leadership training to prepare
			 individuals to become master teachers in elementary and secondary schools;
			 and
									(B)offering programs both during and after matriculation in the program for which the fellowship is
			 received to enable fellows to become highly effective mathematics and
			 science teachers, including mentoring, training, induction, and
			 professional development activities, to fulfill the service requirements
			 of this section, including the requirements of subsection (e), and to
			 exchange ideas with others in their fields.;
						(3)in subsection (e), by striking subsection (g) and inserting subsection (h); and
					(4)by adding after subsection (f) the following new subsection:
						
							(g)Support for Master Teaching Fellows while enrolled in a master’s degree programA National Science Foundation Master Teacher Fellow may receive a maximum of 1 year of fellowship
			 support while enrolled in a master’s degree program as described in
			 subsection (c)(4)(A), except that if such fellow is enrolled in a
			 part-time program, such amount shall be prorated according to the length
			 of the program..
					327.Informal STEM education
					(a)GrantsThe Director, through the Directorate for Education and Human Resources, shall continue to award
			 competitive, merit-reviewed grants to support—
						(1)research and development of innovative out-of-school STEM learning and emerging STEM learning
			 environments in order to improve STEM learning outcomes and engagement in
			 STEM; and
						(2)research that advances the field of informal STEM education.
						(b)Uses of fundsActivities supported by grants under this section may encompass a single STEM discipline, multiple
			 STEM disciplines, or integrative STEM initiatives and shall include—
						(1)research and development that improves our understanding of learning and engagement in informal
			 environments, including the role of informal environments in broadening
			 participation in STEM; and
						(2)design and testing of innovative STEM learning models, programs, and other resources for informal
			 learning environments to improve STEM learning outcomes and increase
			 engagement for K–12 students, K–12 teachers, and the general public,
			 including design and testing of the scalability of models, programs, and
			 other resources.
						328.Research and development to support improved K–12 learning
					(a)In generalThe Director, acting through the Directorate for Education and Human Resources, shall award
			 competitive, merit-reviewed grants to support research and development on
			 alignment, implementation, impact, and ongoing improvement of standards
			 and equivalent learning expectations used by States in mathematics,
			 science, and, as appropriate, other State-based STEM standards.
					(b)Research areasIn making awards under this section, the Director shall consider proposals for research and
			 development, including, as appropriate, large-scale research and
			 development, of—
						(1)resources, including virtual resources such as web portals, for content, professional development,
			 and research results;
						(2)teacher education and professional development;
						(3)learning progressions;
						(4)assessments;
						(5)metrics for evaluating the impact of standards; and
						(6)other areas of research and development that are likely to contribute to the alignment,
			 implementation, impact, and ongoing improvement of standards in STEM
			 subjects.
						IVNATIONAL INSTITUTE OF STANDARDS AND TECHNOLOGY
			401.Short titleThis title may be cited as the National Institute of Standards and Technology Authorization Act of 2014.
			402.Authorization of appropriations
				(a)Fiscal year 2015
					(1)In generalThere are authorized to be appropriated to the Secretary of Commerce $892,500,000 for the National
			 Institute of Standards and Technology for fiscal year 2015.
					(2)Specific allocationsOf the amount authorized by paragraph (1)—
						(A)$683,550,000 shall be authorized for scientific and technical research and services laboratory
			 activities;
						(B)$58,800,000 shall be authorized for the construction and maintenance of facilities; and
						(C)$150,150,000 shall be authorized for industrial technology services activities, of which—
							(i)$134,400,000 shall be authorized for the Hollings Manufacturing Extension Partnership under section
			 25 of the National Institute of Standards and Technology Act (15 U.S.C.
			 278k) and the program under section 26 of such Act (15 U.S.C. 278l), of
			 which not more than $20,000,000 shall be for the competitive grant program
			 under section 25(f) of such Act; and
							(ii)$15,750,000 shall be authorized for the Advanced Manufacturing Technology Consortia program
			 established under section 33 of such Act (15 U.S.C. 278r).
							(b)Fiscal year 2016
					(1)In generalThere are authorized to be appropriated to the Secretary of Commerce $937,130,000 for the National
			 Institute of Standards and Technology for fiscal year 2016.
					(2)Specific allocationsOf the amount authorized by paragraph (1)—
						(A)$717,730,000 shall be authorized for scientific and technical research and services laboratory
			 activities;
						(B)$61,740,000 shall be authorized for the construction and maintenance of facilities; and
						(C)$157,660,000 shall be authorized for industrial technology services activities, of which—
							(i)$141,120,000 shall be authorized for the Hollings Manufacturing Extension Partnership under section
			 25 of the National Institute of Standards and Technology Act (15 U.S.C.
			 278k) and the program under section 26 of such Act (15 U.S.C. 278l), of
			 which not more than $20,000,000 shall be for the competitive grant program
			 under section 25(f) of such Act; and
							(ii)$16,540,000 shall be authorized for the Advanced Manufacturing Technology Consortia program
			 established under section 33 of such Act (15 U.S.C. 278r).
							(c)Fiscal year 2017
					(1)In generalThere are authorized to be appropriated to the Secretary of Commerce $983,980,000 for the National
			 Institute of Standards and Technology for fiscal year 2017.
					(2)Specific allocationsOf the amount authorized by paragraph (1)—
						(A)$753,610,000 shall be authorized for scientific and technical research and services laboratory
			 activities;
						(B)$64,830,000 shall be authorized for the construction and maintenance of facilities; and
						(C)$165,540,000 shall be authorized for industrial technology services activities, of which—
							(i)$148,180,000 shall be authorized for the Hollings Manufacturing Extension Partnership under section
			 25 of the National Institute of Standards and Technology Act (15 U.S.C.
			 278k) and the program under section 26 of such Act (15 U.S.C. 278l), of
			 which not more than $20,000,000 shall be for the competitive grant program
			 under section 25(f) of such Act; and
							(ii)$17,360,000 shall be authorized for the Advanced Manufacturing Technology Consortia program
			 established under section 33 of such Act (15 U.S.C. 278r).
							(d)Fiscal year 2018
					(1)In generalThere are authorized to be appropriated to the Secretary of Commerce $1,033,180,000 for the
			 National Institute of Standards and Technology for fiscal year 2018.
					(2)Specific allocationsOf the amount authorized by paragraph (1)—
						(A)$791,290,000 shall be authorized for scientific and technical research and services laboratory
			 activities;
						(B)$68,070,000 shall be authorized for the construction and maintenance of facilities; and
						(C)$173,820,000 shall be authorized for industrial technology services activities, of which—
							(i)$155,580,000 shall be authorized for the Hollings Manufacturing Extension Partnership under section
			 25 of the National Institute of Standards and Technology Act (15 U.S.C.
			 278k) and the program under section 26 of such Act (15 U.S.C. 278l), of
			 which not more than $20,000,000 shall be for the competitive grant program
			 under section 25(f) of such Act; and
							(ii)$18,230,000 shall be authorized for the Advanced Manufacturing Technology Consortia program
			 established under section 33 of such Act (15 U.S.C. 278r).
							(e)Fiscal year 2019
					(1)In generalThere are authorized to be appropriated to the Secretary of Commerce $1,084,840,000 for the
			 National Institute of Standards and Technology for fiscal year 2019.
					(2)Specific allocationsOf the amount authorized by paragraph (1)—
						(A)$830,860,000 shall be authorized for scientific and technical research and services laboratory
			 activities;
						(B)$71,470,000 shall be authorized for the construction and maintenance of facilities; and
						(C)$182,510,000 shall be authorized for industrial technology services activities, of which—
							(i)$163,360,000 shall be authorized for the Hollings Manufacturing Extension Partnership under section
			 25 of the National Institute of Standards and Technology Act (15 U.S.C.
			 278k) and the program under section 26 of such Act (15 U.S.C. 278l), of
			 which not more than $20,000,000 shall be for the competitive grant program
			 under section 25(f) of such Act; and
							(ii)$19,140,000 shall be authorized for the Advanced Manufacturing Technology Consortia program
			 established under section 33 of such Act (15 U.S.C. 278r).
							403.Advanced manufacturing technology consortiaSection 33 of the National Institute of Standards and Technology Act (15 U.S.C. 278r) is amended to
			 read as follows:
				
					33.Advanced manufacturing technology consortia
						(a)Authority
							(1)In generalThe Director shall carry out a program to facilitate the development of and provide support to
			 industry-led consortia that will identify, prioritize, and address
			 long-term, precompetitive industrial research needs in the area of
			 advanced manufacturing.
							(2)Program objectivesThe objectives of the program established under this section include the following:
								(A)To promote collective public-private efforts to develop key technology platforms and infrastructure
			 for advanced manufacturing.
								(B)To enable the prioritization of public research portfolios to be more responsive to the long-term
			 technology development needs of industry.
								(C)To leverage Federal investment in advanced manufacturing with shared investment by the private
			 sector.
								(D)To increase industrial research and development investment in precompetitive technology platforms
			 and infrastructure.
								(E)To accelerate technological innovation in advanced manufacturing.
								(F)To foster broad participation by industry, the Federal Government, institutions of higher
			 education, and State, local, and tribal governments in advanced
			 manufacturing research and development.
								(b)ActivitiesAs part of the program established under this section, the Director shall—
							(1)support the formation of industry-led consortia composed of representatives from industry
			 (including small and medium-sized manufacturers), institutions of higher
			 education, the Federal Government, State, local, and tribal governments,
			 and other entities, as appropriate;
							(2)collaborate with consortia participants in the development of technology roadmaps that identify
			 research needs in the area of advanced manufacturing;
							(3)support precompetitive research directed at meeting the research needs identified in the roadmaps
			 developed under paragraph (2);
							(4)promote the transfer of precompetitive technology platforms and infrastructure resulting from
			 consortia research to the private sector and facilitate open access to the
			 intellectual property underpinning those platforms and technology; and
							(5)facilitate the development of new technologies into commercial products.
							(c)Selection criteriaIn selecting applications for awards under this section, the Director shall consider, at a minimum—
							(1)the degree to which the activities proposed under the consortia will broadly impact manufacturing,
			 including regional manufacturing efforts, and increase the productivity
			 and economic competitiveness of the United States;
							(2)the level of technical risk to be addressed by the consortia;
							(3)the potential to produce fundamental new knowledge; and
							(4)the likelihood that the consortia will become self-sustaining, if appropriate..
			404.Network for manufacturing innovationThe National Institute of Standards and Technology Act (15 U.S.C. 271 et seq.) is amended—
				(1)by redesignating section 34 as section 36; and
				(2)by inserting after section 33 (15 U.S.C. 278r) the following:
					
						34.Network for manufacturing innovation
							(a)Establishment of network for manufacturing innovation program
								(1)In generalThe Secretary shall establish within the Institute a program to be known as the Network for Manufacturing Innovation Program (referred to in this section as the Program).
								(2)Purposes of programThe purposes of the Program are—
									(A)to improve the competitiveness of United States manufacturing and to increase domestic production;
									(B)to stimulate United States leadership in advanced manufacturing research, innovation, and
			 technology;
									(C)to facilitate the transition of innovative technologies into scalable, cost-effective, and
			 high-performing manufacturing capabilities;
									(D)to facilitate access by manufacturing enterprises to capital-intensive infrastructure, including
			 high-performance computing, in order to improve the speed with which such
			 enterprises commercialize new processes and technologies;
									(E)to accelerate the development of an advanced manufacturing workforce;
									(F)to facilitate peer exchange of and the documentation of best practices in addressing advanced
			 manufacturing challenges; and
									(G)to leverage non-Federal sources of support to promote a stable and sustainable business model
			 without the need for long-term Federal funding.
									(3)SupportThe Secretary, acting through the Director, shall carry out the purposes set forth in paragraph (2)
			 by supporting—
									(A)the Network for Manufacturing Innovation established under subsection (b); and
									(B)the establishment of centers for manufacturing innovation.
									(4)DirectorThe Secretary shall carry out the Program through the Director.
								(b)Establishment of network for manufacturing innovation
								(1)In generalAs part of the Program, the Secretary shall establish a network of centers for manufacturing
			 innovation.
								(2)DesignationThe network established under paragraph (1) shall be known as the Network for Manufacturing Innovation (referred to in this section as the Network).
								(c)Centers for manufacturing innovation
								(1)In generalFor purposes of this section, a center for manufacturing innovation is a center that—
									(A)has been established by a person to address challenges in advanced manufacturing and to assist
			 manufacturers in retaining or expanding industrial production and jobs in
			 the United States;
									(B)has a predominant focus on a manufacturing process, novel material, enabling technology, supply
			 chain integration methodology, or another relevant aspect of advanced
			 manufacturing, as determined by the Secretary, with the potential—
										(i)to improve the competitiveness of United States manufacturing;
										(ii)to accelerate investment in advanced manufacturing production capacity in the United States; and
										(iii)to enable the commercial application of new technologies or industry-wide manufacturing processes;
			 and
										(C)includes active participation among representatives from multiple industrial entities, research
			 universities, community colleges, and such other entities as the Secretary
			 considers appropriate, which may include career and technical education
			 schools, Federal laboratories, State, local, and tribal governments,
			 businesses, educational institutions, and nonprofit organizations.
									(2)ActivitiesActivities of a center for manufacturing innovation may include the following:
									(A)Research, development, and demonstration projects, including proof-of-concept development and
			 prototyping, to reduce the cost, time, and risk of commercializing new
			 technologies and improvements in existing technologies, processes,
			 products, and research and development of materials to solve
			 pre-competitive industrial problems with economic or national security
			 implications.
									(B)Development and implementation of education and training courses, materials, and programs.
									(C)Development of innovative methodologies and practices for supply chain integration and introduction
			 of new technologies into supply chains.
									(D)Outreach and engagement with small and medium-sized manufacturing enterprises, in addition to large
			 manufacturing enterprises.
									(E)Such other activities as the Secretary, in consultation with Federal departments and agencies whose
			 missions contribute to or are affected by advanced manufacturing,
			 considers consistent with the purposes described in subsection (a)(2).
									(3)Additional centers for manufacturing innovationThe National Additive Manufacturing Innovation Institute and pending manufacturing centers under
			 interagency review shall be considered centers for manufacturing
			 innovation.
								(d)Financial assistance To establish and support centers for manufacturing innovation
								(1)In generalIn carrying out the Program, the Secretary shall award financial assistance to a person to assist
			 the person in planning, establishing, or supporting a center for
			 manufacturing innovation.
								(2)ApplicationA person seeking financial assistance under paragraph (1) shall submit to the Secretary an
			 application therefor at such time, in such manner, and containing such
			 information as the Secretary may require.
								(3)Open processIn soliciting applications for financial assistance under paragraph (1), the Secretary shall ensure
			 an open process that will allow for the consideration of all applications
			 relevant to advanced manufacturing regardless of technology area.
								(4)Selection
									(A)Competitive, merit reviewIn awarding financial assistance under paragraph (1), the Secretary shall use a competitive, merit
			 review process.
									(B)CollaborationIn awarding financial assistance under paragraph (1), the Secretary shall, acting through the
			 National Program Office established under subsection (e)(1), collaborate
			 with Federal departments and agencies whose missions contribute to or are
			 affected by advanced manufacturing.
									(C)ConsiderationsIn selecting a person who submitted an application under paragraph (2) for an award of financial
			 assistance under paragraph (1), the Secretary shall consider, at a
			 minimum, the following:
										(i)The potential of the center for manufacturing innovation to advance domestic manufacturing and the
			 likelihood of economic impact in the predominant focus areas of the center
			 for manufacturing innovation.
										(ii)The commitment of continued financial support, advice, participation, and other contributions from
			 non-Federal sources to provide leverage and resources to promote a stable
			 and sustainable business model without the need for long-term Federal
			 funding.
										(iii)How the center for manufacturing innovation will engage with small and medium-sized manufacturing
			 enterprises, to improve the capacity of such enterprises to commercialize
			 new processes and technologies.
										(iv)How the center for manufacturing innovation will carry out educational and workforce activities
			 that meet industrial needs related to the predominant focus areas of the
			 center for manufacturing innovation.
										(v)How the center for manufacturing innovation will advance economic competitiveness.
										(vi)How the center for manufacturing innovation will strengthen and leverage the assets of a region.
										(5)Limitation on period for awardsNo award of financial assistance may be made under paragraph (1) to a center of manufacturing
			 innovation after the 7-year period beginning on the date on which the
			 Secretary first awards financial assistance to a center under such
			 paragraph.
								(e)National program office
								(1)EstablishmentThe Secretary shall establish or designate, within the Institute, an Advanced Manufacturing
			 National Program Office (referred to in this section as the National Program Office), which shall oversee and carry out the Program.
								(2)FunctionsThe functions of the National Program Office are—
									(A)to oversee the planning, management, and coordination of the Program;
									(B)to enter into memorandums of understanding with Federal departments and agencies, whose missions
			 contribute to or are affected by advanced manufacturing, to carry out the
			 purposes described in subsection (a)(2);
									(C)to develop, not later than 1 year after the date of the enactment of the National Institute of Standards and Technology Authorization Act of 2014, and update not less frequently than once every 3 years thereafter, a strategic plan to guide the
			 Program;
									(D)to establish such procedures, processes, and criteria as may be necessary and appropriate to
			 maximize cooperation and coordinate of the activities of the Program with
			 programs and activities of other Federal departments and agencies whose
			 missions contribute to or are affected by advanced manufacturing;
									(E)to establish a clearinghouse of public information related to the activities of the Program; and
									(F)to act as a convener of the Network.
									(3)RecommendationsIn developing and updating the strategic plan under paragraph (2)(C), the Secretary shall solicit
			 recommendations and advice from a wide range of stakeholders, including
			 industry, small and medium-sized manufacturing enterprises, research
			 universities, community colleges, and other relevant organizations and
			 institutions.
								(4)Report to CongressThe Secretary shall transmit the strategic plan required under paragraph (2)(C) to the Committee on
			 Commerce, Science, and Transportation of the Senate and the Committee on
			 Science, Space, and Technology of the House of Representatives.
								(5)Hollings Manufacturing Extension PartnershipThe Secretary shall ensure that the National Program Office incorporates the Hollings Manufacturing
			 Extension Partnership into Program planning to ensure that the results of
			 the Program reach small and medium-sized entities.
								(6)DetaileesAny Federal Government employee may be detailed to the National Program Office without
			 reimbursement. Such detail shall be without interruption or loss of civil
			 service status or privilege.
								(f)Reporting and auditing
								(1)Annual reports to the Secretary
									(A)In generalThe Secretary shall require recipients of financial assistance under subsection (d)(1) to annually
			 submit a report to the Secretary that describes the finances and
			 performance of the center for manufacturing innovation for which such
			 assistance was awarded.
									(B)ElementsEach report submitted under subparagraph (A) shall include—
										(i)an accounting of expenditures of amounts awarded to the recipient under subsection (d)(1); and
										(ii)a description of the performance of the center for manufacturing innovation with respect to—
											(I)its goals, plans, financial support, and accomplishments; and
											(II)how the center for manufacturing innovation has furthered the purposes described in subsection
			 (a)(2).
											(2)Annual reports to Congress
									(A)In generalNot less frequently than once each year, the Secretary shall submit a report to Congress that
			 describes the performance of the Program during the most recent 1-year
			 period.
									(B)ElementsEach report submitted under subparagraph (A) shall include, for the period covered by the report—
										(i)a summary and assessment of the reports received by the Secretary under paragraph (1);
										(ii)an accounting of the funds expended by the Secretary under the Program; and
										(iii)an assessment of the Program with respect to the purposes described in subsection (a)(2).
										(3)Triennial assessment by GAO
									(A)In generalNot less frequently than once every 3 years, the Comptroller General of the United States shall
			 submit to Congress an assessment of the operation of the Program during
			 the most recent 3-year period.
									(B)ElementsEach assessment submitted under subparagraph (A) shall include, for the period covered by the
			 report—
										(i)a review of the management, coordination, and industry utility of the Program;
										(ii)an assessment of the extent to which the Program has furthered the purposes described in subsection
			 (a)(2); and
										(iii)such recommendations for legislative and administrative action as the Comptroller General considers
			 appropriate to improve the Program.
										(g)Additional authorities
								(1)Appointment of personnel and contractsThe Secretary may appoint such personnel and enter into such contracts, financial assistance
			 agreements, and other agreements as the Secretary considers necessary or
			 appropriate to carry out the Program including support for research and
			 development activities involving a center for manufacturing innovation.
								(2)Transfer of fundsThe Secretary may transfer to other Federal agencies such sums as the Secretary considers necessary
			 or appropriate to carry out the Program.
								(3)Authority of other agenciesIn the event that the Secretary exercises the authority to transfer funds to another agency under
			 paragraph (2), such agency may award and administer all aspects of
			 financial assistance awards under this section.
								(4)Use of resourcesIn furtherance of the purposes of the Program, the Secretary may use, with the consent of a covered
			 entity and with or without reimbursement, the land, services, equipment,
			 personnel, and facilities of such covered entity.
								(5)Acceptance of resourcesIn addition to amounts appropriated to carry out the Program, the Secretary may accept funds,
			 services, equipment, personnel, and facilities from any covered entity to
			 carry out the Program.
								(6)Covered entityFor purposes of this subsection, a covered entity is any Federal department, Federal agency,
			 instrumentality of the United States, State, local government, tribal
			 government, territory or possession of the United States, or of any
			 political subdivision thereof, or international organization, or any
			 public or private entity or individual.
								(h)PatentsChapter 18 of title 35, United States Code, shall not apply if financial assistance is awarded
			 under this section solely for the purpose of planning, establishing, or
			 supporting new or existing centers for manufacturing innovation.
							(i)Funding
								(1)Network for manufacturing innovation fund
									(A)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Network for Manufacturing Innovation Fund (referred to in this paragraph as the Fund).
									(B)ElementsThere shall be deposited in the Fund, which shall constitute the assets of the Fund, amounts
			 appropriated or otherwise made available to carry out the Program.
									(C)AvailabilityAmounts deposited in the Fund shall be available to the Secretary, at the discretion of the
			 Secretary, or the Secretary’s delegee, to carry out the Program without
			 further appropriation and without fiscal year limitation.
									(2)Authorization of appropriationsThere is authorized to be appropriated $600,000,000 to the Secretary to carry out this section.
								(3)Administrative expensesThe Secretary may use not more than 5 percent of the amounts appropriated pursuant to paragraph (2)
			 to pay the salaries, expenses, and other administrative costs incurred by
			 the Secretary under this section..
				405.Hollings Manufacturing Extension PartnershipSection 25 of the National Institute of Standards and Technology Act (15 U.S.C. 278k) is amended to
			 read as follows:
				
					25.Hollings Manufacturing Extension Partnership
						(a)Establishment and purpose
							(1)In generalThe Secretary, through the Director shall provide assistance for the creation and support of
			 regional manufacturing extension centers for the transfer of manufacturing
			 technology and best business practices. These centers shall be known as
			 the Hollings Manufacturing Extension Centers (in this Act referred to as the Centers). The program under this section shall be known as the Hollings Manufacturing Extension Partnership.
							(2)AffiliationsSuch Centers shall be affiliated with any United States-based public or nonprofit institution or
			 organization, or group thereof, that applies for and is awarded financial
			 assistance under this section.
							(3)ObjectiveThe objective of the program is to enhance productivity, competitiveness, and technological
			 performance in United States manufacturing through—
								(A)the transfer of manufacturing technology and techniques to Centers and, through them, to
			 manufacturing companies throughout the United States;
								(B)the participation of individuals from industry, institutions of higher education, State
			 governments, other Federal agencies, and, when appropriate, the Institute
			 in cooperative technology transfer activities;
								(C)efforts to make new manufacturing technology and processes usable by United States-based small and
			 medium-sized companies;
								(D)the active dissemination of scientific, engineering, technical, and management information about
			 manufacturing to industrial firms, including small and medium-sized
			 manufacturing companies;
								(E)the development of new partnerships, networks, and services that will assist small and medium-sized
			 manufacturing companies expand into new markets, including global markets;
								(F)the utilization, when appropriate, of the expertise and capability that exists in Federal
			 laboratories other than the Institute; and
								(G)the provision to community colleges and area career and technical education schools of information
			 about the job skills needed in small and medium-sized manufacturing
			 businesses in the regions they serve.
								(b)ActivitiesThe activities of the Centers shall include—
							(1)the establishment of automated manufacturing systems and other advanced production technologies,
			 based on research by the Institute and other entities, for the purpose of
			 demonstrations and technology transfer;
							(2)assistance to Federal agencies in supporting United States-based manufacturing by identifying and
			 providing technical assistance to small and medium-sized manufacturers to
			 help them meet Federal agency procurement and acquisition needs;
							(3)the active transfer and dissemination of research findings and Center expertise to a wide range of
			 companies and enterprises, particularly small and medium-sized
			 manufacturers; and
							(4)the facilitation of collaborations and partnerships between small and medium-sized manufacturing
			 companies and community colleges and area career and technical education
			 schools to help such colleges and schools better understand the specific
			 needs of manufacturers and to help manufacturers better understand the
			 skill sets that students learn in the programs offered by such colleges
			 and schools.
							(c)Financial assistance and requirements
							(1)Financial supportThe Secretary may provide financial support to any Center created under subsection (a) for an
			 initial period of 5 years, which may be renewed for an additional 5-year
			 period. The Secretary may provide to a Center up to 50 percent of the
			 capital and annual operating and maintenance funds required to create and
			 maintain such Center.
							(2)RegulationsThe Secretary shall implement, review, and update the sections of the Code of Federal Regulations
			 related to this section at least once every 5 years.
							(3)Application
								(A)In generalAny public or nonprofit institution, or consortium thereof, may submit to the Secretary an
			 application for financial support under this section, in accordance with
			 the procedures established by the Secretary.
								(B)Cost-sharingIn order to receive assistance under this section, an applicant for financial assistance under
			 subparagraph (A) shall provide adequate assurances that non-Federal assets
			 obtained from the applicant and the applicant’s partnering organizations
			 will be used as a funding source to meet not less than 50 percent of the
			 costs incurred. For purposes of the preceding sentence, the costs incurred
			 means the costs incurred in connection with the activities undertaken to
			 improve the management, productivity, competitiveness, and technological
			 performance of small and medium-sized manufacturing companies.
								(C)Agreements with other entitiesIn meeting the 50-percent requirement, it is anticipated that a Center will enter into agreements
			 with other entities such as private industry, institutions of higher
			 education, and State governments to accomplish programmatic objectives and
			 access new and existing resources that will further the impact of the
			 Federal investment made on behalf of small and medium-sized manufacturing
			 companies.
								(D)Legal rightsEach applicant under subparagraph (A) shall submit a proposal for the allocation of the legal
			 rights associated with any invention that may result from the proposed
			 Center’s activities.
								(4)Merit reviewThe Secretary shall subject each such application to merit review. In making a decision whether to
			 approve such application and provide financial support under this section,
			 the Secretary shall consider, at a minimum, the following:
								(A)The merits of the application, particularly those portions of the application regarding technology
			 transfer, training and education, and adaptation of manufacturing
			 technologies to the needs of particular industrial sectors.
								(B)The quality of service to be provided.
								(C)Geographical diversity and extent of service area.
								(D)The percentage of funding and amount of in-kind commitment from other sources.
								(5)Evaluation
								(A)In generalEach Center that receives financial assistance under this section shall be evaluated during its
			 third year of operation by an evaluation panel appointed by the Secretary.
								(B)CompositionEach such evaluation panel shall be composed of independent experts, none of whom shall be
			 connected with the involved Center, and Federal officials.
								(C)ChairAn official of the Institute shall chair the panel.
								(D)Performance measurementEach evaluation panel shall measure the involved Center’s performance against the objectives
			 specified in this section.
								(E)Positive evaluationIf the evaluation is positive, the Secretary may provide continued funding through the fifth year.
								(F)Corrective action planThe Secretary may not provide funding for the remaining years of a Center’s operation unless the
			 evaluation is positive. A Center that has not received a positive
			 evaluation by the evaluation panel shall be notified by the panel of the
			 deficiencies in its performance and shall be placed on a corrective action
			 plan and provided the opportunity to address deficiencies unless immediate
			 action is necessary to protect the public interest. The program shall
			 re-evaluate the Center within one year and if the Center has not addressed
			 the deficiencies identified by the panel, or shown a significant
			 improvement in its performance, the Director shall conduct a new
			 competition or may close the Center.
								(G)Additional financial supportAfter the fifth year, a Center may receive additional financial support under this section if it
			 has received a positive evaluation through an independent review, under
			 procedures established by the Institute.
								(H)RecompetitionIf a Center has received financial support for 10 consecutive years, the Director shall conduct a
			 new competition. An existing Center may submit an application as part of
			 the new competition.
								(I)Recompetition planNot later than 180 days after the date of enactment of the America Competes Reauthorization Act of 2014, the Director shall submit a plan to the Committee on Science, Space, and Technology of the House
			 of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate detailing how the program will implement the
			 new competitions required under subparagraph (H). The Director shall
			 consult with the MEP Advisory Board established under subsection (f) in
			 the development and implementation of the plan.
								(6)Oversight Board
								(A)In generalEach Center that receives financial assistance under this section shall establish an oversight
			 board that is broadly representative of regional stakeholders with a
			 majority of board members drawn from local small and medium-sized
			 manufacturing firms.
								(B)Bylaws and conflict of interestEach board under subparagraph (A) shall adopt and submit to the Director bylaws to govern the
			 operation of the board, including a conflict of interest policy to ensure
			 relevant relationships are disclosed and proper recusal procedures are in
			 place.
								(C)LimitationBoard members may not serve simultaneously on more than one Center’s oversight board or serve as a
			 contractor providing services to a Center.
								(7)Protection of confidential informationThe Secretary shall ensure that the following are not publically disclosed:
								(A)Confidential information on the business operations of—
									(i)a participant under the program; or
									(ii)a client of a Center.
									(B)Trade secrets possessed by any client of a Center.
								(8)Patent rightsThe provisions of chapter 18 of title 35, United States Code, shall apply, to the extent not
			 inconsistent with this section, to the promotion of technology from
			 research by Centers under this section except for contracts for such
			 specific technology extension or transfer services as may be specified by
			 statute or by the Director.
							(d)Reporting and auditing requirementsThe Director shall establish procedures regarding Center financial reporting and auditing to ensure
			 that awards are used for the purposes specified in this section and are in
			 accordance with sound accounting practices.
						(e)Acceptance of funds
							(1)In generalIn addition to such sums as may be appropriated to the Secretary and Director to operate the
			 Hollings Manufacturing Extension Partnership, the Secretary and Director
			 also may accept funds from other Federal departments and agencies and,
			 under section 2(c)(7), from the private sector for the purpose of
			 strengthening United States manufacturing.
							(2)Allocation of funds
								(A)Funds accepted from other Federal departments or agenciesThe Director shall determine whether funds accepted from other Federal departments or agencies
			 shall be counted in the calculation of the Federal share of capital and
			 annual operating and maintenance costs under subsection (c).
								(B)Funds accepted from the private sectorFunds accepted from the private sector under section 2(c)(7), if allocated to a Center, may not be
			 considered in the calculation of the Federal share under subsection (c) of
			 this section.
								(f)MEP Advisory Board
							(1)EstablishmentThere is established within the Institute a Manufacturing Extension Partnership Advisory Board (in
			 this subsection referred to as the MEP Advisory Board).
							(2)Membership
								(A)In generalThe MEP Advisory Board shall consist of not fewer than 10 members broadly representative of
			 stakeholders, to be appointed by the Director. At least 2 members shall be
			 employed by or on an advisory board for the Centers, at least 1 member
			 shall represent a community college, and at least 5 other members shall be
			 from United States small businesses in the manufacturing sector. No member
			 shall be an employee of the Federal Government.
								(B)TermExcept as provided in subparagraph (C) or (D), the term of office of each member of the MEP
			 Advisory Board shall be 3 years.
								(C)VacanciesAny member appointed to fill a vacancy occurring prior to the expiration of the term for which his
			 predecessor was appointed shall be appointed for the remainder of such
			 term.
								(D)Serving consecutive termsAny person who has completed two consecutive full terms of service on the MEP Advisory Board shall
			 thereafter be ineligible for appointment during the one-year period
			 following the expiration of the second such term.
								(3)MeetingsThe MEP Advisory Board shall meet not less than 2 times annually and shall provide to the Director—
								(A)advice on Hollings Manufacturing Extension Partnership programs, plans, and policies;
								(B)assessments of the soundness of Hollings Manufacturing Extension Partnership plans and strategies;
			 and
								(C)assessments of current performance against Hollings Manufacturing Extension Partnership program
			 plans.
								(4)Federal Advisory Committee Act applicability
								(A)In generalIn discharging its duties under this subsection, the MEP Advisory Board shall function solely in an
			 advisory capacity, in accordance with the Federal Advisory Committee Act.
								(B)ExceptionSection 14 of the Federal Advisory Committee Act shall not apply to the MEP Advisory Board.
								(5)ReportThe MEP Advisory Board shall transmit an annual report to the Secretary for transmittal to Congress
			 within 30 days after the submission to Congress of the President’s annual
			 budget request in each year. Such report shall address the status of the
			 program established pursuant to this section and comment on the relevant
			 sections of the programmatic planning document and updates thereto
			 transmitted to Congress by the Director under subsections (c) and (d) of
			 section 23.
							(g)Competitive Grant Program
							(1)EstablishmentThe Director shall establish, within the Hollings Manufacturing Extension Partnership, a program of
			 competitive awards among participants described in paragraph (2) for the
			 purposes described in paragraph (3).
							(2)ParticipantsParticipants receiving awards under this subsection shall be the Centers, or a consortium of such
			 Centers.
							(3)PurposeThe purpose of the program under this subsection is to add capabilities to the Hollings
			 Manufacturing Extension Partnership, including the development of projects
			 to solve new or emerging manufacturing problems as determined by the
			 Director, in consultation with the Director of the Hollings Manufacturing
			 Extension Partnership, the MEP Advisory Board, and small and medium-sized
			 manufacturers.
							(4)ThemesOne or more themes for the competition may be identified, which may vary from year to year,
			 depending on the needs of manufacturers and the success of previous
			 competitions. These themes may include—
								(A)supply chain integration and quality management;
								(B)the creation of partnerships to encourage the development of a workforce with the skills necessary
			 to meet the needs of a region, including the creation of apprenticeship
			 opportunities and the adoption of universally recognized credential
			 programs, as appropriate;
								(C)energy efficiency, including efficient building technologies and environmentally friendly
			 materials, products, and processes;
								(D)enhancing the competitiveness of small and medium-sized manufacturers in the global marketplace;
								(E)the transfer of technology based on the technological needs of manufacturers and available
			 technologies from institutions of higher education, laboratories, and
			 other technology producing entities; and
								(F)areas that extend beyond traditional areas of manufacturing extension activities, including
			 projects related to construction industry modernization.
								(5)ReimbursementCenters may be reimbursed for costs incurred under the program under this subsection.
							(6)ApplicationsApplications for awards under this subsection shall be submitted in such manner, at such time, and
			 containing such information as the Director shall require, in consultation
			 with the MEP Advisory Board.
							(7)SelectionAwards under this subsection shall be peer reviewed and competitively awarded. The Director shall
			 endeavor to have broad geographic diversity among selected proposals. The
			 Director shall select proposals to receive awards that will—
								(A)utilize innovative or collaborative approaches to solving the problem described in the competition;
								(B)improve the competitiveness of industries in the region in which the Center or Centers are located;
			 and
								(C)contribute to the long-term economic stability of that region, including the creation of jobs or
			 training employees.
								(8)Program contributionRecipients of awards under this subsection shall not be required to provide a matching
			 contribution.
							(9)DurationAwards under this subsection shall last no longer than 5 years.
							(h)Innovative services initiative
							(1)EstablishmentThe Director, in coordination with the Advanced Manufacturing Office of the Department of Energy,
			 shall establish, within the Hollings Manufacturing Extension Partnership,
			 an innovative services initiative to assist small and medium-sized
			 manufacturers in—
								(A)reducing their energy usage, greenhouse gas emissions, and environmental waste to improve
			 profitability;
								(B)accelerating the domestic commercialization of new product technologies, including components for
			 renewable energy and energy efficiency systems; and
								(C)identifying and diversifying to new markets, including support for transitioning to the production
			 of components for renewable energy and energy efficiency systems.
								(2)Market demandThe Director may not undertake any activity to accelerate the domestic commercialization of a new
			 product technology under this subsection unless an analysis of market
			 demand for the new product technology has been conducted.
							(i)Export assistance to small and medium-sized manufacturers
							(1)In generalThe Director shall—
								(A)evaluate obstacles that are unique to small and medium-sized manufacturers that prevent such
			 manufacturers from effectively competing in the global market;
								(B)implement a comprehensive export assistance initiative through the Centers to help small and
			 medium-sized manufacturers address such obstacles; and
								(C)to the maximum extent practicable, ensure that the activities carried out under this subsection are
			 coordinated with, and do not duplicate the efforts of, other export
			 assistance programs within the Federal Government.
								(2)RequirementsThe initiative shall include—
								(A)export assistance counseling;
								(B)the development of partnerships that will provide small and medium-sized manufacturers with greater
			 access to and knowledge of global markets; and
								(C)improved communication between the Centers to assist such manufacturers in implementing
			 appropriate, targeted solutions to such obstacles.
								(j)DefinitionsIn this section:
							(1)Area career and technical education schoolThe term area career and technical education school has the meaning given such term in section 3 of the Carl D. Perkins Career and Technical Education
			 Improvement Act of 2006 (20 U.S.C. 2302).
							(2)Community collegeThe term community college means an institution of higher education (as defined under section 101(a) of the Higher Education
			 Act of 1965 (20 U.S.C. 1001(a))) at which the highest degree that is
			 predominately awarded to students is an associate’s degree..
			406.Bioscience measurement science and standards
				(a)In GeneralThe National Institute of Standards and Technology Act (15 U.S.C. 271 et seq.) is amended by
			 inserting after section 34, as added by section 404 of this Act, the following:
					
						35.Bioscience measurement science and standardsThe Director shall—
							(1)establish a bioscience research program to support the development of standards and measurements
			 and to create new data, tools, techniques, and processes necessary to
			 promote new research and industries at the intersection of the biological,
			 physical, and information sciences and engineering;
							(2)provide access to user facilities with advanced or unique equipment, services, materials, and other
			 resources to industry, institutions of higher education, nonprofit
			 organizations, and government agencies to perform research and testing
			 related to the biosciences program established under this section; and
							(3)provide technical expertise to inform the development of guidelines and safeguards for new
			 products, processes, and systems that may result from advancements at the
			 intersection of the biological, physical, and information sciences and
			 engineering..
				407.National Academy of Sciences reviewNot later than 6 months after the date of enactment of this Act, the Director of the National
			 Institute of Standards and Technology shall enter into a contract with the
			 National Academy of Sciences to conduct a single, comprehensive review of
			 the Institute’s laboratory programs. The review shall—
				(1)assess the technical merits and scientific caliber of the research conducted at the laboratories;
				(2)examine the strengths and weaknesses of the 2010 laboratory reorganization on the Institute’s
			 ability to fulfill its mission;
				(3)evaluate how cross-cutting research and development activities are planned, coordinated, and
			 executed across the laboratories; and
				(4)assess how the laboratories are engaging industry, including the incorporation of industry need,
			 into the research goals and objectives of the Institute.
				408.Improving NIST collaboration with other agenciesSection 8 of the National Bureau of Standards Authorization Act for Fiscal Year 1983 (15 U.S.C.
			 275b) is amended—
				(1)in the section heading, by inserting and with after performed for; and
				(2)by adding at the end the following: The Secretary may accept, apply for, use, and spend Federal, State, and non-governmental
			 acquisition and assistance funds to further the mission of the Institute
			 without regard to the source or the period of availability of these funds
			 as well as share personnel, associates, facilities, and property with
			 these partner organizations, with or without reimbursement, upon mutual
			 agreement..
				409.Miscellaneous provisions
				(a)Functions and activitiesSection 15 of the of the National Institute of Standards and Technology Act (15 U.S.C. 278e) is
			 amended—
					(1)by striking of the Government; and and inserting of the Government;;
					(2)by striking transportation services for employees of the Institute and inserting transportation services for employees, associates, or fellows of the Institute; and
					(3)by striking Code. and inserting Code; and (i) the protection of Institute buildings and other plant facilities, equipment, and
			 property, and of employees, associates, visitors, or other persons located
			 therein or associated therewith, notwithstanding any other provision of
			 law..
					(b)Post-Doctoral fellowship programSection 19 of the National Institute of Standards and Technology Act (15 U.S.C. 278g–2) is amended
			 to read as follows:
					
						19.Post-doctoral fellowship programThe Director, in conjunction with the National Academy of Sciences, shall establish and conduct a
			 post-doctoral fellowship program that shall include not less than 20 new
			 fellows per fiscal year. In evaluating applications for fellowships under
			 this section, the Director shall give consideration to the goal of
			 promoting the participation of underrepresented minorities in research
			 areas supported by the Institute..
				VINNOVATION
			501.Office of Innovation and EntrepreneurshipSection 25 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3720) is amended—
				(1)in subsection (a) by inserting with a Director and full-time staff after Office of Innovation and Entrepreneurship;
				(2)in subsection (b)—
					(A)by amending paragraph (3) to read as follows:
						
							(3)providing access to relevant data, research, and technical assistance on innovation and
			 commercialization, including best practices for university-based
			 incubators and accelerators;;
					(B)by redesignating paragraphs (4) and (5) as paragraphs (6) and (7), respectively; and
					(C)by inserting the following after paragraph (3):
						
							(4)overseeing the implementation of the loan guarantee programs and the Regional Innovation Program
			 established under sections 26 and 27, respectively;
							(5)developing, within 180 days after the date of enactment of the America Competes Reauthorization Act of 2014, and updating at least every 5 years, a strategic plan to guide the activities of the Office of
			 Innovation and Entrepreneurship that shall—
								(A)specify and prioritize near-term and long-term goals, objectives, and policies to accelerate
			 innovation and advance the commercialization of research and development,
			 including federally funded research and development, set forth the
			 anticipated time for achieving the objectives, and identify metrics for
			 use in assessing progress toward such objectives;
								(B)describe how the Department of Commerce is working in conjunction with other Federal agencies to
			 foster innovation and commercialization across the United States; and
								(C)provide a summary of the activities, including the development of metrics to evaluate regional
			 innovation strategies undertaken through the Regional Innovation Research
			 and Information Program established under section 27(e);;
					(3)by amending subsection (c) to read as follows:
					
						(c)Advisory committee
							(1)EstablishmentThe Secretary shall establish or designate an advisory committee, which shall meet at least twice
			 each fiscal year, to provide advice to the Secretary on carrying out the
			 duties and responsibilities of the Office of Innovation and
			 Entrepreneurship.
							(2)Report to congressThe advisory committee shall prepare a report, to be submitted to the Committee on Science, Space,
			 and Technology of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate every 3 years. The
			 first report shall be submitted not later than 1 year after the date of
			 enactment of the America Competes Reauthorization Act of 2014 and shall include—
								(A)an assessment of the strategic plan developed under subsection (b)(5) and the progress made in
			 implementing the plan and the duties of the Office of Innovation and
			 Entrepreneurship;
								(B)an assessment of how the Office of Innovation and Entrepreneurship is working with other Federal
			 agencies to meet the goals and duties of the office; and
								(C)any recommendations for how the Office of Innovation and Entrepreneurship could be improved.; and
				(4)by adding at the end the following:
					
						(d)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $5,000,000 for each of fiscal years 2015
			 through 2019 to carry out this section..
				502.Federal loan guarantees for innovative technologies in manufacturingSection 26(t) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3721(t)) is
			 amended by striking fiscal years 2011 through 2013 and inserting fiscal years 2014 through 2018.
			503.Regional Innovation ProgramSection 27 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722) is amended—
				(1)in subsection (b), by adding at the end the following:
					
						(8)Outreach to rural communitiesThe Secretary shall conduct outreach to public and private sector entities in rural communities to
			 encourage those entities to participate in regional innovation cluster
			 activities under this subsection.
						(9)FundingThe Secretary may accept funds from other Federal agencies to support grants and activities under
			 this subsection.; and
				(2)in subsection (i), by striking fiscal years 2011 through 2013 and inserting fiscal years 2015 through 2019.
				504.Innovation voucher pilot programSection 25 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3720) as amended by
			 section 501 of this Act, is further amended by adding at the end the
			 following:
				
					(e)Innovation voucher pilot program
						(1)In generalThe Secretary, acting through the Office of Innovation and Entrepreneurship and in conjunction with
			 the States, shall establish an innovation voucher pilot program to
			 accelerate innovative activities and enhance the competitiveness of small
			 and medium-sized manufacturers in the United States. The pilot program
			 shall—
							(A)foster collaborations between small and medium-sized manufacturers and research institutions; and
							(B)enable small and medium-sized manufacturers to access technical expertise and capabilities that
			 will lead to the development of innovative products or manufacturing
			 processes, including through—
								(i)research and development, including proof of concept, technical development, and compliance testing
			 activities;
								(ii)early-stage product development, including engineering design services; and
								(iii)technology transfer and related activities.
								(2)Award sizeThe Secretary shall competitively award vouchers worth up to $20,000 to small and medium-sized
			 manufacturers for use at eligible research institutions to acquire the
			 services described in paragraph (1)(B).
						(3)Streamlined proceduresThe Secretary shall streamline and simplify the application, administrative, and reporting
			 procedures for vouchers administered under the program.
						(4)RegulationsPrior to awarding any vouchers under the program, the Secretary shall promulgate regulations—
							(A)establishing criteria for the selection of recipients of awards under this subsection;
							(B)establishing procedures regarding financial reporting and auditing—
								(i)to ensure that awards are used for the purposes of the program; and
								(ii)that are in accordance with sound accounting practices; and
								(C)describing any other policies, procedures, or information necessary to implement this subsection,
			 including those intended to streamline and simplify the program in
			 accordance with paragraph (3).
							(5)Transfer authorityThe Secretary may transfer funds appropriated to the Department of Commerce to other Federal
			 agencies for the performance of services authorized under this subsection.
						(6)Administrative costsAll of the amounts appropriated to carry out this subsection for a fiscal year shall be used for
			 vouchers awarded under this subsection, except that the Secretary may set
			 aside a percentage of such amounts for eligible research institutions
			 performing the services described in paragraph (1)(B) to defray
			 administrative costs associated with the services. The Secretary shall
			 establish a single, fixed percentage for such purposes that will apply to
			 all eligible research institutions.
						(7)OutreachThe Secretary may use centers established under section 25 of the National Institute of Standards
			 and Technology Act (15 U.S.C. 278k) to provide information about the
			 program established under this subsection and to conduct outreach to
			 potential applicants, as appropriate.
						(8)Reports to Congress
							(A)PlanNot later than 180 days after the date of enactment of the America Competes Reauthorization Act of 2014, the Secretary shall transmit to Congress a plan that will serve as a guide for the activities of
			 the program. The plan shall include a description of the specific
			 objectives of the program and the metrics that will be used in assessing
			 progress toward those objectives.
							(B)OutcomesNot later than 3 years after the date of enactment of the America Competes Reauthorization Act of 2014, the Secretary shall transmit to Congress a report containing—
								(i)a summary of the activities carried out under this subsection;
								(ii)an assessment of the impact of such activities on the innovative capacity of small and medium-sized
			 manufacturers receiving assistance under the pilot program; and
								(iii)any recommendations for administrative and legislative action that could optimize the effectiveness
			 of the pilot program.
								(9)Coordination and nonduplicationTo the maximum extent practicable, the Secretary shall ensure that the activities carried out under
			 this subsection are coordinated with, and do not duplicate the efforts of,
			 other programs within the Federal Government.
						(10)Eligible research institutions definedFor the purposes of this subsection, the term eligible research institution means—
							(A)an institution of higher education, as such term is defined in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a));
							(B)a Federal laboratory;
							(C)a federally funded research and development center; or
							(D)a Hollings Manufacturing Extension Center established under section 25 of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278k).
							(11)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary to carry out the pilot program in this
			 subsection $5,000,000 for each of fiscal years 2015 through 2019..
			505.Federal Acceleration of State Technology Commercialization Pilot ProgramThe Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3701 et seq.) is amended by
			 adding at the end the following:
				
					28.Federal Acceleration of State Technology Commercialization Pilot Program
						(a)Authority
							(1)EstablishmentThe Secretary shall establish a Federal Acceleration of State Technology Commercialization Pilot
			 Program or FAST Commercialization Pilot Program to award grants to States,
			 or consortia thereof, for the purposes described in paragraph (2). Awards
			 under this section shall be made through a competitive, merit-based
			 process.
							(2)PurposeThe purpose of the program under this section is to advance United States productivity and global
			 competitiveness by accelerating commercialization of innovative technology
			 by leveraging Federal support for State commercialization efforts. The
			 program shall provide matching funds to a State, or consortium thereof,
			 for the acceleration of commercialization activities and the promotion of
			 small manufacturing enterprises in the United States.
							(b)ApplicationApplications for awards under this section shall be submitted in such a manner, at such a time, and
			 containing such information as the Secretary shall require, including—
							(1)a description of the current state of technology commercialization in the State or States,
			 including successes and barriers to commercialization; and
							(2)a description of the State’s or consortium’s plan for increasing commercialization of new
			 technologies, products, processes, and services.
							(c)Selection criteriaThe Secretary shall establish criteria for the selection of awardees, which shall consider at a
			 minimum a review of efforts during the fiscal year prior to submitting an
			 application to—
							(1)promote manufacturing; and
							(2)commercialize new technologies, products, processes, and services, including activities to
			 translate federally funded research and technologies to small
			 manufacturing enterprises.
							(d)Matching requirementA State or consortium receiving a grant under this section shall provide non-Federal cash
			 contributions in an amount equal to 50 percent of the total cost of the
			 project for which the grant is provided.
						(e)Coordination and nonduplicationIn carrying out the program under this section, the Secretary shall ensure that grants made under
			 the program are coordinated with, and do not duplicate, the efforts of
			 other commercialization programs within the Federal Government.
						(f)Evaluation
							(1)In generalNot later than 3 years after the date of enactment of the America Competes Reauthorization Act of 2014, the Secretary shall enter into a contract with an independent entity, such as the National
			 Academy of Sciences, to conduct an evaluation of the program established
			 under subsection (a).
							(2)RequirementsThe evaluation shall—
								(A)assess whether the program is achieving its goals;
								(B)include any recommendations for how the program may be improved; and
								(C)include a recommendation as to whether the program should be continued or terminated.
								(g)DefinitionsIn this section—
							(1)the term State has the meaning given that term in section 3 of the Public Works and Economic Development Act of
			 1965 (42 U.S.C. 3122); and
							(2)the term commercialization has the meaning given that term in section 9(e)(10) of the Small Business Act (15 U.S.C.
			 638(e)(10)).
							(h)DurationEach award shall be for a 5-year period.
						(i)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $50,000,000 for each of fiscal years 2015
			 through 2017 to carry out this section..
			506.National Academies report on university incubators and acceleratorsNot later than 1 year after the date of enactment of this Act, the Secretary of Commerce shall
			 enter into a contract with the National Academy of Sciences to conduct a
			 study on the role of incubators and accelerators, including
			 university-based incubators and accelerators, in the commercialization of
			 federally funded research and regional economic development. The study
			 shall—
				(1)examine the effectiveness of incubators and accelerators in stimulating the creation of start-ups,
			 including metrics for comparing start-ups that have and have not completed
			 incubator or accelerator programs, and developing regional innovation
			 clusters; and
				(2)identify best practices in the structure, goals, operation, management, and funding mechanisms of
			 leading incubators and accelerators.
				VIDEPARTMENT OF ENERGY
			AOffice of Science
				601.Short titleThis subtitle may be cited as the Department of Energy Office of Science Authorization Act of 2014.
				602.DefinitionsExcept as otherwise provided, in this subtitle:
					(1)DepartmentThe term Department means the Department of Energy.
					(2)DirectorThe term Director means the Director of the Office of Science.
					(3)Office of scienceThe term Office of Science means the Department of Energy Office of Science.
					(4)Under secretaryThe term Under Secretary means the Under Secretary for Science and Energy.
					(5)SecretaryThe term Secretary means the Secretary of Energy.
					603.Mission of the Office of ScienceSection 209 of the Department of Energy Organization Act (42 U.S.C. 7139) is amended by adding at
			 the end the following:
					
						(c)MissionThe mission of the Office of Science shall be the delivery of scientific discoveries, capabilities,
			 and major scientific tools to transform the understanding of nature and to
			 advance the energy, economic, and national security of the United States.
						(d)DutiesIn support of this mission, the Director shall carry out programs, including those in basic energy
			 sciences, biological and environmental research, advanced scientific
			 computing research, fusion energy sciences, high energy physics, and
			 nuclear physics, through activities focused on—
							(1)Science for Discovery to unravel nature’s mysteries through activities which range from the study
			 of subatomic particles, atoms, and molecules that make up the materials of
			 our everyday world to the study of DNA, proteins, cells, and entire
			 biological systems;
							(2)Science for National Need by—
								(A)advancing a clean energy agenda through research on energy production, storage, transmission,
			 efficiency, and use; and
								(B)advancing our understanding of the Earth and its climate through research in atmospheric and
			 environmental sciences and climate change; and
								(3)National Scientific User Facilities to deliver the 21st century tools of science, engineering, and
			 technology and provide the Nation’s researchers with the most advanced
			 tools of modern science including accelerators, colliders, supercomputers,
			 light sources and neutron sources, and facilities for studying complex
			 molecular systems and the nanoworld.
							(e)Supporting activitiesThe activities described in subsection (d) shall include providing for relevant facilities and
			 infrastructure, programmatic analysis, interagency coordination, and
			 workforce development and outreach activities.
						(f)User facilities
							(1)In generalThe Director shall carry out the construction, operation, and maintenance of user facilities,
			 including underground research facilities, to support the activities
			 described in subsection (d). As practicable, these facilities shall serve
			 the needs of the Department, industry, the academic community, and other
			 relevant entities for the purposes of advancing the missions of the
			 Department.
							(2)Coordination with other Federal agenciesThe Director may form partnerships to enhance the utilization of and ensure access to user
			 facilities, including underground research facilities, by other Federal
			 agencies.
							(3)Underground research facilities reportNot later than 180 days after the date of enactment of this Act, the Director shall transmit to
			 Congress a report describing the underground research priorities of the
			 Department, taking into consideration previous reports by the High Energy
			 Physics Advisory Panel, the National Research Council, the Department of
			 Energy, the National Science Foundation, and other appropriate entities.
							(g)Other authorized activitiesIn addition to the activities authorized under the Department of Energy Office of Science Authorization Act of 2014, the Office of Science shall carry out other such activities as it is authorized or required to
			 carry out by law.
						(h)Coordination and joint activities with other Department of Energy programsThe Under Secretary shall ensure the coordination of activities under the Department of Energy Office of Science Authorization Act of 2014 with the other activities of the Department, and shall support joint activities among the programs
			 of the Department.
						(i)Domestic manufacturing capability for office of science facilities reportNot later than one year after the date of enactment of the Department of Energy Office of Science Authorization Act of 2014, the Secretary shall transmit a report to the Committee on Science, Space, and Technology of the
			 House of Representatives and the Committee on Energy and Natural Resources
			 of the Senate. The report shall—
							(1)assess the current ability of domestic manufacturers to meet the procurement requirements for major
			 ongoing projects funded by the Office of Science, including a calculation
			 of the percentage of equipment acquired from domestic manufacturers for
			 this purpose; and
							(2)identify steps that can be taken by the Federal Government and by private industry to increase the
			 capability of domestic manufacturers to meet procurement requirements of
			 the Office of Science for major projects..
				604.Basic energy sciences program
					(a)ProgramAs part of the activities authorized under the amendment made by section 603, the Director shall
			 carry out a program in basic energy sciences, including materials sciences
			 and engineering, chemical sciences, physical biosciences, and geosciences,
			 for the purpose of providing the scientific foundations for new energy
			 technologies and addressing scientific grand challenges.
					(b)Basic energy sciences user facilities
						(1)In generalThe Director shall carry out a subprogram to support and oversee the construction, operation, and
			 maintenance of national user facilities that support the program under
			 this section. As practicable, these facilities shall serve the needs of
			 the Department, industry, the academic community, and other relevant
			 entities to create and examine new materials and chemical processes for
			 the purposes of advancing new energy technologies and improving the
			 competitiveness of the United States. These facilities shall include—
							(A)x-ray light sources;
							(B)neutron sources;
							(C)nanoscale science research centers; and
							(D)other facilities the Director considers appropriate, consistent with section 209(f) of the
			 Department of Energy Organization Act (42 U.S.C. 7139(f)).
							(2)Facility research and developmentThe Director shall carry out research and development on advanced accelerator and storage ring
			 technologies relevant to the Basic Energy Sciences user facilities, in
			 consultation with the Office of Science’s High Energy Physics and Nuclear
			 Physics programs.
						(3)Facility construction and upgradesConsistent with the Office of Science’s project management practices, the Director shall support
			 construction of—
							(A)an upgrade of the Advanced Photon Source to optimize and enhance beam brightness;
							(B)a Second Target Station at the Spallation Neutron Source to double user capacity and expand the
			 suite of instruments to meet new scientific challenges;
							(C)the Linac Coherent Light Source II to expand the x-ray wavelength range, incorporate high
			 repetition rate operation for soft and medium energy x-rays, and increase
			 user capacity of the Linac Coherent Light Source; and
							(D)an upgrade to the Advanced Light Source to improve brightness and performance.
							(c)Energy frontier research centers
						(1)In generalThe Director shall carry out a program to provide awards, on a competitive, merit-reviewed basis,
			 to multi-institutional collaborations or other appropriate entities to
			 conduct fundamental and use-inspired energy research to accelerate
			 scientific breakthroughs related to needs identified in—
							(A)the Grand Challenges report of the Department’s Basic Energy Sciences Advisory Committee;
							(B)the report of the Department’s Basic Energy Sciences Advisory Committee entitled From Quanta to the Continuum: Opportunities for Mesoscale Science;
							(C)the Basic Energy Sciences Basic Research Needs workshop report; or
							(D)other relevant reports identified by the Director.
							(2)CollaborationsA collaboration receiving an award under this subsection may include multiple types of institutions
			 and private sector entities.
						(3)Selection and duration
							(A)In generalA collaboration under this subsection shall be selected for a period of 5 years. An Energy Frontier
			 Research Center already in existence and supported by the Director on the
			 date of enactment of this Act may continue to receive support for a period
			 of 5 years beginning on the date of establishment of that center.
							(B)ReapplicationAfter the end of the period described in subparagraph (A), an awardee may reapply for selection for
			 a second period of 5 years on a competitive, merit-reviewed basis.
							(C)TerminationConsistent with the existing authorities of the Department, the Director may terminate an
			 underperforming center for cause during the performance period.
							(4)No funding for constructionNo funding provided pursuant to this subsection may be used for the construction of new buildings
			 or facilities.
						605.Biological and environmental research
					(a)In generalAs part of the activities authorized under section 209 of the Department of Energy Organization Act
			 (42 U.S.C. 7139), and coordinated with the activities authorized under
			 section 604 and section 606, the Director shall carry out a program of
			 research and development in the areas of biological systems science and
			 climate and environmental science, including subsurface science, to
			 support the energy and environmental missions of the Department.
					(b)Biological systems science activities
						(1)ActivitiesAs part of the activities authorized under subsection (a), the Director shall carry out research
			 and development activities in fundamental, structural, computational, and
			 systems biology to increase systems-level understanding of the complex
			 biological systems, which shall include activities to—
							(A)accelerate breakthroughs and new knowledge that will enable cost-effective sustainable production
			 of—
								(i)biomass-based liquid transportation fuels;
								(ii)bioenergy; and
								(iii)biobased materials;
								(B)improve understanding of the global carbon cycle, including processes for removing carbon dioxide
			 from the atmosphere, through photosynthesis and other biological
			 processes, for sequestration and storage; and
							(C)understand the biological mechanisms used to transform, immobilize, or remove contaminants from
			 subsurface environments.
							(2)Bioenergy research centers
							(A)In generalIn carrying out activities under paragraph (1), the Director shall support at least 3 bioenergy
			 research centers to accelerate advanced research and development of
			 biomass-based liquid transportation fuels, bioenergy, or biobased
			 materials that are produced from a variety of regionally diverse
			 feedstocks.
							(B)Selection and durationA center established under subparagraph (A) shall be selected on a competitive, merit-reviewed
			 basis for a period of 5 years beginning on the date of establishment of
			 that center. A center already in existence on the date of enactment of
			 this Act may continue to receive support for a period of 5 years beginning
			 on the date of establishment of that center.
							(C)RenewalAfter the end of the period described in subparagraph (B), an awardee may apply for a second period
			 of 5 years on a merit-reviewed basis.
							(D)TerminationConsistent with the existing authorities of the Department, the Director may terminate an
			 underperforming center for cause during the performance period.
							(3)Low dose radiation research program
							(A)In generalThe Director shall carry out a research program on low dose radiation. The purpose of the program
			 is to enhance the scientific understanding of and reduce uncertainties
			 associated with the effects of exposure to low dose radiation in order to
			 inform improved risk management methods.
							(B)DefinitionIn this paragraph, the term low dose radiation means a radiation dose of less than 100 millisieverts.
							(C)StudyNot later than 60 days after the date of enactment of this Act, the Director shall enter into an
			 agreement with the National Academies to conduct a study assessing the
			 current status and development of a long-term strategy for low dose
			 radiation research. The study shall be conducted in coordination with
			 Federal agencies that perform ionizing radiation effects research.
							(D)ContentsThe study performed under subparagraph (C) shall—
								(i)identify current scientific challenges for understanding the long-term effects of ionizing
			 radiation;
								(ii)assess the status of current low dose radiation research in the United States and internationally;
								(iii)formulate overall scientific goals for the future of low-dose radiation research in the United
			 States;
								(iv)recommend a long-term strategic and prioritized research agenda to address scientific research
			 goals for overcoming the identified scientific challenges in coordination
			 with other research efforts;
								(v)define the essential components of a research program that would address this research agenda
			 within the universities and the National Laboratories; and
								(vi)assess the cost-benefit effectiveness of such a program.
								(E)5-year research planNot later than 90 days after the completion of the assessment performed under subparagraph (C), the
			 Secretary shall deliver to the Committee on Science, Space, and Technology
			 of the House of Representatives and the Committee on Energy and Natural
			 Resources of the Senate a five-year research plan that responds to the
			 assessment’s findings and recommendations and identifies and prioritizes
			 research needs.
							(4)RepealSection 977 of the Energy Policy Act of 2005 (42 U.S.C. 16317) is repealed.
						(c)Climate and environmental science activities
						(1)In generalAs part of the activities authorized under subsection (a), and in coordination with activities
			 carried out under subsection (b), the Director shall carry out climate and
			 environmental science research, which shall include activities to—
							(A)understand, observe, and model the response of Earth’s atmosphere and biosphere to increased
			 concentrations of greenhouse gas emissions and any associated changes in
			 climate;
							(B)understand the processes for immobilization, or removal of, and understand the movement of, energy
			 production-derived contaminants such as radionuclides and heavy metals,
			 and understand the process of sequestration and transformation of carbon
			 dioxide in subsurface environments; and
							(C)inform potential mitigation and adaptation options for increased concentrations of greenhouse gas
			 emissions and any associated changes in climate.
							(2)Subsurface biogeochemical research
							(A)In generalAs part of the activities described in paragraph (1), the Director shall carry out research to
			 advance a fundamental understanding of coupled physical, chemical, and
			 biological processes for controlling the movement of sequestered carbon
			 and subsurface environmental contaminants.
							(B)Coordination
								(i)DirectorThe Director shall carry out activities under this paragraph in accordance with priorities
			 established by the Under Secretary to support and accelerate the
			 decontamination of relevant facilities managed by the Department.
								(ii)Under secretaryThe Under Secretary shall ensure the coordination of activities of the Department, including
			 activities under this paragraph, to support and accelerate the
			 decontamination of relevant facilities managed by the Department.
								(3)Climate and earth modelingAs part of the activities described in paragraph (1), the Director, in collaboration with the
			 Advanced Scientific Computing Research program described in section 606,
			 shall carry out research to develop, evaluate, and use high-resolution
			 regional climate, global climate, and Earth models to inform decisions on
			 reducing the impacts of a changing climate. Such modeling shall include,
			 among other critical elements, greenhouse gas emissions, land use, and
			 interaction among human and Earth systems.
						606.Advanced scientific computing research program
					(a)In generalAs part of the activities authorized under section 209 of the Department of Energy Organization Act
			 (42 U.S.C. 7139), the Director shall carry out a research, development,
			 demonstration, and commercial application program to advance computational
			 and networking capabilities for data-driven discovery and to analyze,
			 model, simulate, and predict complex phenomena relevant to the development
			 of new energy technologies and the competitiveness of the United States.
					(b)Coordination
						The Under Secretary shall ensure the coordination of the activities of the Department, including
			 activities under this section, to determine and meet the computational and
			 networking research and facility needs of the Office of Science and all
			 other relevant energy technology and energy efficiency programs within the
			 Department.
					(c)Research To support energy applications
						(1)In generalAs part of the activities authorized under subsection (a), the program shall support research in
			 high-performance computing and networking relevant to energy applications
			 including modeling, simulation, and advanced data analytics for basic and
			 applied energy research programs carried out by the Secretary.
						(2)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall transmit to the
			 Congress a plan to integrate and leverage the expertise and capabilities
			 of the program described in subsection (a), as well as other relevant
			 computational and networking research programs and resources supported by
			 the Federal Government, to advance the missions of the Department’s
			 applied energy and energy efficiency programs.
						(d)Applied mathematics and software development for high-End computing systemsThe Director shall carry out activities to develop, test, and support mathematics, models, and
			 algorithms for complex systems, as well as programming environments,
			 tools, languages, and operating systems for high-end computing systems (as
			 defined in section 2 of the Department of Energy High-End Computing
			 Revitalization Act of 2004 (15 U.S.C. 5541)).
					(e)Exascale computing programSection 3 of the Department of Energy High-End Computing Revitalization Act of 2004 (15 U.S.C.
			 5542) is amended—
						(1)in subsection (a)—
							(A)in paragraph (1), by striking program and inserting coordinated program across the Department;
							(B)by striking and at the end of paragraph (1);
							(C)by striking the period at the end of paragraph (2) and inserting ; and; and
							(D)by adding at the end the following new paragraph:
								
									(3)partner with universities, National Laboratories, and industry to ensure the broadest possible
			 application of the technology developed in this program to other
			 challenges in science, engineering, medicine, and industry.;
							(2)in subsection (b)(2), by striking vector and all that follows through architectures and inserting computer technologies that show promise of substantial reductions in power requirements and
			 substantial gains in parallelism of multicore processors, concurrency,
			 memory and storage, bandwidth, and reliability; and
						(3)by striking subsection (d) and inserting the following:
							
								(d)Exascale computing program
									(1)In generalThe Secretary shall conduct a coordinated research program to develop exascale computing systems to
			 advance the missions of the Department.
									(2)ExecutionThe Secretary shall, through competitive merit review, establish two or more National
			 Laboratory-industry-university partnerships to conduct integrated
			 research, development, and engineering of multiple exascale architectures,
			 and—
										(A)conduct mission-related co-design activities in developing such exascale platforms;
										(B)develop those advancements in hardware and software technology required to fully realize the
			 potential of an exascale production system in addressing Department target
			 applications and solving scientific problems involving predictive modeling
			 and simulation and large-scale data analytics and management; and
										(C)explore the use of exascale computing technologies to advance a broad range of science and
			 engineering.
										(3)AdministrationIn carrying out this program, the Secretary shall—
										(A)provide, on a competitive, merit-reviewed basis, access for researchers in United States industry,
			 institutions of higher education, National Laboratories, and other Federal
			 agencies to these exascale systems, as appropriate; and
										(B)conduct outreach programs to increase the readiness for the use of such platforms by domestic
			 industries, including manufacturers.
										(4)Reports
										(A)Integrated strategy and program management planThe Secretary shall submit to Congress, not later than 90 days after the date of enactment of the Department of Energy Office of Science Authorization Act of 2014, a report outlining an integrated strategy and program management plan, including target dates for
			 prototypical and production exascale platforms, interim milestones to
			 reaching these targets, functional requirements, roles and
			 responsibilities of National Laboratories and industry, acquisition
			 strategy, and estimated resources required, to achieve this exascale
			 system capability. The report shall include the Secretary’s plan for
			 Departmental organization to manage and execute the Exascale Computing
			 Program, including definition of the roles and responsibilities within the
			 Department to ensure an integrated program across the Department. The
			 report shall also include a plan for ensuring balance and prioritizing
			 across ASCR subprograms in a flat or slow-growth budget environment.
										(B)Status reportsAt the time of the budget submission of the Department for each fiscal year, the Secretary shall
			 submit a report to Congress that describes the status of milestones and
			 costs in achieving the objectives of the exascale computing program.
										(C)Exascale merit reportAt least 18 months prior to the initiation of construction or installation of any exascale-class
			 computing facility, the Secretary shall transmit a plan to the Congress
			 detailing—
											(i)the proposed facility’s cost projections and capabilities to significantly accelerate the
			 development of new energy technologies;
											(ii)technical risks and challenges that must be overcome to achieve successful completion and operation
			 of the facility; and
											(iii)an independent assessment of the scientific and technological advances expected from such a
			 facility relative to those expected from a comparable investment in
			 expanded research and applications at terascale-class and petascale-class
			 computing facilities, including an evaluation of where investments should
			 be made in the system software and algorithms to enable these advances..
						(f)DefinitionsSection 2 of the Department of Energy High-End Computing Revitalization Act of 2004 (15 U.S.C.
			 5541) is amended by striking paragraphs (1) through (5) and inserting the
			 following:
						
							(1)Co-designThe term co-design means the joint development of application algorithms, models, and codes with computer technology
			 architectures and operating systems to maximize effective use of high-end
			 computing systems.
							(2)DepartmentThe term Department means the Department of Energy.
							(3)ExascaleThe term exascale means computing system performance at or near 10 to the 18th power floating point operations per
			 second.
							(4)High-end computing systemThe term high-end computing system means a computing system with performance that substantially exceeds that of systems that are
			 commonly available for advanced scientific and engineering applications.
							(5)Leadership systemThe term Leadership System means a high-end computing system that is among the most advanced in the world in terms of
			 performance in solving scientific and engineering problems.
							(6)Institution of higher educationThe term institution of higher education has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).
							(7)National laboratoryThe term ‘National Laboratory’ has the meaning given the term in section 2 of the Energy Policy Act
			 of 2005 (42 U.S.C. 15801).
							(8)SecretaryThe term Secretary means the Secretary of Energy.
							(9)Software technologyThe term software technology includes optimal algorithms, programming environments, tools, languages, and operating systems for
			 high-end computing systems..
					607.Fusion energy research
					(a)ProgramAs part of the activities authorized under section 209 of the Department of Energy Organization Act
			 (42 U.S.C. 7139) and section 972 of the Energy Policy Act of 2005 (42
			 U.S.C. 16312), the Director shall carry out a fusion energy sciences
			 research and enabling technology development program to effectively
			 address the scientific and engineering challenges to building a
			 cost-competitive fusion power plant and a competitive fusion power
			 industry in the United States. As part of this program, the Director shall
			 carry out research activities to expand the fundamental understandings of
			 plasmas and matter at very high temperatures and densities.
					(b)ITERThe Director shall coordinate and carry out the responsibilities of the United States with respect
			 to the ITER international fusion project pursuant to the Agreement on the
			 Establishment of the International Fusion Energy Organization for the
			 Joint Implementation of the ITER Project.
					(c)Identification of priorities
						(1)ReportNot later than 18 months after the date of enactment of this Act, the Secretary shall transmit to
			 the Congress a report on the Department’s proposed research and
			 development activities in magnetic fusion over the 10 years following the
			 date of enactment of this Act under at least three realistic budget
			 scenarios. The report shall—
							(A)identify specific areas of fusion energy research enabling technology development in which the
			 United States can and should establish or solidify a lead in the global
			 fusion energy development effort; and
							(B)identify priorities for initiation of facility construction and facility decommissioning under each
			 of those scenarios.
							(2)ReviewThe report shall be reviewed by the Fusion Energy Sciences Advisory Committee prior to its
			 transmittal to Congress. The Secretary shall provide the Fusion Energy
			 Sciences Advisory Committee with the opportunity and sufficient resources
			 to submit its own recommendations and additional views on the Department’s
			 final report to Congress.
						(d)Fusion materials research and developmentAs part of the activities authorized in section 978 of the Energy Policy Act of 2005 (42 U.S.C.
			 16318), the Director, in coordination with the Assistant Secretary for
			 Nuclear Energy of the Department, shall carry out research and development
			 activities to identify, characterize, and create materials that can endure
			 the neutron, plasma, and heat fluxes expected in a commercial fusion power
			 plant. As part of the activities authorized under subsection (c), the
			 Secretary shall—
						(1)provide an assessment of the need for a facility or facilities that can examine and test potential
			 fusion and next generation fission materials and other enabling
			 technologies relevant to the development of commercial fusion power
			 plants; and
						(2)provide an assessment of whether a single new facility that substantially addresses magnetic
			 fusion, inertial fusion, and next generation fission materials research
			 needs is feasible, in conjunction with the expected capabilities of
			 facilities operational as of the date of enactment of this Act.
						(e)Inertial fusion energy research and development programThe Secretary shall carry out a program of research and technology development in inertial fusion
			 for energy applications, including ion beam, laser, and pulsed power
			 fusion systems.
					608.High energy physics program
					(a)In generalAs part of the activities authorized under section 209 of the Department of Energy Organization Act
			 (42 U.S.C. 7139), the Director shall carry out a research program on the
			 elementary constituents of matter and energy and the nature of space and
			 time.
					(b)Energy frontier researchAs part of the program described in subsection (a), the Director shall carry out research using
			 high energy accelerators and advanced detectors to create and study
			 interactions of novel particles and investigate fundamental forces.
					(c)Neutrino researchAs part of the program described in subsection (a), the Director shall carry out research
			 activities on rare decay processes and the nature of the neutrino, which
			 may—
						(1)include collaborations with the National Science Foundation or international collaborations on
			 relevant research projects; and
						(2)utilize components of existing accelerator facilities to produce neutrino beams of sufficient
			 intensity to explore research priorities identified by the High Energy
			 Physics Advisory Panel or the National Academy of Sciences.
						(d)Dark energy and dark matter researchAs part of the program described in subsection (a), the Director shall carry out research
			 activities on the nature of dark energy and dark matter. These activities
			 shall be consistent with the research priorities identified by the High
			 Energy Physics Advisory Panel or the National Academy of Sciences, and may
			 include—
						(1)collaborations with the National Aeronautics and Space Administration, the National Science
			 Foundation, or international collaborations on relevant research projects;
			 and
						(2)the development of space-based, land-based, and underground facilities and experiments.
						(e)Accelerator research and developmentAs part of the program described in subsection (a), the Director shall carry out research and
			 development in advanced accelerator concepts and technologies, including
			 laser technologies, to reduce the necessary scope and cost for the next
			 generation of particle accelerators, in coordination with the Office of
			 Science’s Basic Energy Sciences and Nuclear Physics programs.
					(f)International collaborationThe Director, as practicable and in coordination with other appropriate Federal agencies as
			 necessary, shall ensure the access of United States researchers to the
			 most advanced accelerator facilities and research capabilities in the
			 world, including the Large Hadron Collider.
					609.Nuclear physics program
					(a)ProgramAs part of the activities authorized under section 209 of the Department of Energy Organization Act
			 (42 U.S.C. 7139), the Director shall carry out a research program, and
			 support relevant facilities, to discover and understand various forms of
			 nuclear matter.
					(b)Facility construction
						(1)In generalConsistent with the Office of Science’s project management practices, the Director shall continue
			 to support the construction of the Facility for Rare Isotope Beams.
						(2)RepealSection 981 of the Energy Policy Act of 2005 (42 U.S.C. 16321) is repealed.
						(c)Isotope development and production for research applications
						(1)In generalThe Director shall carry out a program for the production of isotopes that the Director determines
			 are needed for research and applications, including—
							(A)the development of techniques to produce isotopes; and
							(B)support for infrastructure required for isotope research and production.
							(2)CoordinationIn making the determination described in paragraph (1), the Secretary shall—
							(A)ensure that isotope production activities do not compete with private industry unless critical
			 national interests necessitate the Federal Government’s involvement; and
							(B)consider any relevant recommendations made by Federal advisory committees, the National Academies,
			 and interagency working groups in which the Department participates.
							610.Science laboratories infrastructure program
					(a)ProgramThe Director shall carry out a program to improve the safety, efficiency, and mission readiness of
			 infrastructure at Office of Science laboratories. The program shall
			 include projects to—
						(1)renovate or replace space that does not meet research needs;
						(2)replace facilities that are no longer cost effective to renovate or operate;
						(3)modernize utility systems to prevent failures and ensure efficiency;
						(4)remove excess facilities to allow safe and efficient operations; and
						(5)construct modern facilities to conduct advanced research in controlled environmental conditions.
						(b)ApproachIn carrying out this section, the Director shall utilize all available approaches and mechanisms,
			 including capital line items, minor construction projects, energy savings
			 performance contracts, utility energy service contracts, alternative
			 financing, and expense funding, as appropriate.
					(c)DefinitionThe term Office of Science laboratory means a subset of National Laboratories as defined in section 2(3) of the Energy Policy Act of
			 2005 (42 U.S.C. 15801) consisting of subparagraphs (A), (B), (C), (D),
			 (F), (K), (L), (M), (P), and (Q).
					611.Authorization of appropriationsThere are authorized to be appropriated to the Secretary for the activities of the Office of
			 Science—
					(1)$5,324,550,000 for fiscal year 2015;
					(2)$5,590,777,500 for fiscal year 2016;
					(3)$5,870,316,375 for fiscal year 2017;
					(4)$6,163,832,194 for fiscal year 2018; and
					(5)$6,472,023,803 for fiscal year 2019.
					BARPA–E
				621.Short titleThis subtitle may be cited as the ARPA–E Reauthorization Act of 2014.
				622.ARPA–E amendmentsSection 5012 of the America COMPETES Act (42 U.S.C. 16538) is amended—
					(1)by redesignating subsection (n) as subsection (o) and inserting after subsection (m) the following
			 new subsection:
						
							(n)Protection of proprietary informationThe following categories of information collected by the Advanced Research Projects Agency-Energy
			 from recipients of financial assistance awards shall be considered
			 privileged and confidential and not subject to disclosure pursuant to
			 section 552 of title 5, United States Code:
								(1)Plans for commercialization of technologies developed under the award, including business plans,
			 technology to market plans, market studies, and cost and performance
			 models.
								(2)Investments provided to an awardee from third parties, such as venture capital, hedge fund, or
			 private equity firms, including amounts and percentage of ownership of the
			 awardee provided in return for such investments.
								(3)Additional financial support that the awardee plans to invest or has invested into the technology
			 developed under the award, or that the awardee is seeking from third
			 parties.
								(4)Revenue from the licensing or sale of new products or services resulting from the research
			 conducted under the award.; and
					(2)in paragraph (2) of subsection (o), as so redesignated by paragraph (1) of this section, by—
						(A)striking and at the end of subparagraph (D);
						(B)striking the period at the end of subparagraph (E) and inserting a semicolon; and
						(C)adding at the end the following:
							
								(F)$325,000,000 for fiscal year 2015;
								(G)$341,250,000 for fiscal year 2016;
								(H)$358,312,500 for fiscal year 2017;
								(I)$376,228,125 for fiscal year 2018; and
								(J)$395,039,531 for fiscal year 2019..
						CEnergy Innovation
				641.Energy innovation hubs
					(a)Authorization of program
						(1)In generalThe Secretary of Energy shall carry out a program to enhance the Nation’s economic, environmental,
			 and energy security by making awards to consortia for establishing and
			 operating Energy Innovation Hubs to conduct and support, whenever
			 practicable at one centralized location, multidisciplinary, collaborative
			 research, development, demonstration, and commercial application of
			 advanced energy technologies.
						(2)Technology development focusThe Secretary shall designate for each Hub a unique advanced energy technology focus.
						(3)CoordinationThe Secretary shall ensure the coordination of, and avoid unnecessary duplication of, the
			 activities of Hubs with those of other Department of Energy research
			 entities, including the National Laboratories, the Advanced Research
			 Projects Agency-Energy, Energy Frontier Research Centers, and within
			 industry.
						(b)Consortia
						(1)EligibilityTo be eligible to receive an award under this section for the establishment and operation of a Hub,
			 a consortium shall—
							(A)be composed of no fewer than 2 qualifying entities; and
							(B)operate subject to an agreement entered into by its members that documents—
								(i)the proposed partnership agreement, including the governance and management structure of the Hub;
								(ii)measures to enable cost-effective implementation of the program under this section;
								(iii)a proposed budget, including financial contributions from non-Federal sources;
								(iv)a plan for managing intellectual property rights; and
								(v)an accounting structure that enables the Secretary to ensure that the consortium has complied with
			 the requirements of this section.
								(2)ApplicationA consortium seeking to establish and operate a Hub under this section, acting through a prime
			 applicant, shall transmit to the Secretary an application at such time, in
			 such form, and accompanied by such information as the Secretary shall
			 require, including a detailed description of the elements of the
			 consortium agreement required under paragraph (1)(B). If the consortium
			 members will not be located at one centralized location, such application
			 shall include a communications plan that ensures close coordination and
			 integration of the Hub’s activities.
						(c)Selection and scheduleThe Secretary shall select consortia for awards for the establishment and operation of Hubs through
			 competitive selection processes. In selecting consortia, the Secretary
			 shall consider the information a consortium must disclose according to
			 subsection (b), as well as any existing facilities a consortium will
			 provide for Hub activities. Awards made to a Hub shall be for a period not
			 to exceed 5 years, after which the award may be renewed, subject to a
			 rigorous merit review. A Hub already in existence on the date of enactment
			 of this Act may continue to receive support for a period of 5 years
			 beginning on the date of establishment of that Hub.
					(d)Hub operations
						(1)In generalEach Hub shall conduct or provide for multidisciplinary, collaborative research, development,
			 demonstration, and, where appropriate, commercial application of advanced
			 energy technologies within the technology development focus designated
			 under subsection (a)(2). Each Hub shall—
							(A)encourage collaboration and communication among the member qualifying entities of the consortium
			 and awardees by conducting activities whenever practicable at one
			 centralized location;
							(B)develop and publish on the Department of Energy’s website proposed plans and programs;
							(C)submit an annual report to the Secretary summarizing the Hub’s activities, including detailing
			 organizational expenditures, and describing each project undertaken by the
			 Hub; and
							(D)monitor project implementation and coordination.
							(2)Conflicts of interest
							(A)ProceduresHubs shall maintain conflict of interest procedures, consistent with those of the Department of
			 Energy, to ensure that employees and consortia designees for Hub
			 activities who are in decisionmaking capacities disclose all material
			 conflicts of interest.
							(B)Disqualification and revocationThe Secretary may disqualify an application or revoke funds distributed to a Hub if the Secretary
			 discovers a failure to comply with conflict of interest procedures
			 established under subparagraph (A).
							(3)Prohibition on construction
							(A)In generalNo funds provided pursuant to this section may be used for construction of new buildings or
			 facilities for Hubs. Construction of new buildings or facilities shall not
			 be considered as part of the non-Federal share of a Hub cost-sharing
			 agreement.
							(B)Test bed and renovation exceptionNothing in this subsection shall prohibit the use of funds provided pursuant to this section, or
			 non-Federal cost share funds, for research or for the construction of a
			 test bed or renovations to existing buildings or facilities for the
			 purposes of research if the Secretary determines that the test bed or
			 renovations are limited to a scope and scale necessary for the research to
			 be conducted.
							(e)TerminationConsistent with the existing authorities of the Department, the Secretary may terminate an
			 underperforming Hub for cause during the performance period.
					(f)DefinitionsFor purposes of this section:
						(1)Advanced energy technologyThe term advanced energy technology means—
							(A)an innovative technology—
								(i)that produces energy from solar, wind, geothermal, biomass, tidal, wave, ocean, or other renewable
			 energy resources;
								(ii)that produces nuclear energy;
								(iii)for carbon capture and sequestration;
								(iv)that enables advanced vehicles, vehicle components, and related technologies that result in
			 significant energy savings;
								(v)that generates, transmits, distributes, utilizes, or stores energy more efficiently than
			 conventional technologies, including through Smart Grid technologies; or
								(vi)that enhances the energy independence and security of the United States by enabling improved or
			 expanded supply and production of domestic energy resources, including
			 coal, oil, and natural gas;
								(B)research, development, demonstration, and commercial application activities necessary to ensure the
			 long-term, secure, and sustainable supply of energy critical elements; or
							(C)another innovative energy technology area identified by the Secretary.
							(2)Energy critical elementThe term energy critical element means any of a class of chemical elements that have a high risk of a supply disruption and are
			 critical to one or more new, energy-related technologies such that a
			 shortage of such element would significantly inhibit large-scale
			 deployment of technologies that produce, transmit, store, or conserve
			 energy.
						(3)HubThe term Hub means an Energy Innovation Hub established or operating in accordance with this section, including
			 any Energy Innovation Hub existing as of the date of enactment of this
			 Act.
						(4)Qualifying entityThe term qualifying entity means—
							(A)an institution of higher education;
							(B)an appropriate State or Federal entity, including the Department of Energy Federally Funded
			 Research and Development Centers;
							(C)a nongovernmental organization with expertise in advanced energy technology research, development,
			 demonstration, or commercial application; or
							(D)any other relevant entity the Secretary considers appropriate.
							642.Participation in the Innovation Corps program
					(a)AgreementThe Secretary of Energy shall enter into an agreement with the Director of the National Science
			 Foundation to enable researchers funded by the Department of Energy to
			 participate in the Innovation Corps program authorized by section 307.
					(b)AuthorizationThe Secretary of Energy may also establish a Department of Energy Innovation Corps program, modeled
			 after the National Science Foundation Innovation Corps program, to
			 incorporate experts from the Department of Energy National Laboratories in
			 the training curriculum of the program.
					643.Technology transfer
					(a)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall transmit to
			 the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate a report which shall include—
						(1)an assessment of the Department’s current ability to carry out the goals of section 1001 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16391), including an assessment of
			 the role and effectiveness of the Technology Transfer Coordinator
			 position; and
						(2)recommended departmental policy changes and legislative changes to section 1001 of the Energy
			 Policy Act of 2005 (42 U.S.C. 16391) to improve the Department’s ability
			 to successfully transfer new energy technologies to the private sector.
						(b)AmendmentsSection 1001 of the Energy Policy Act of 2005 (42 U.S.C. 16391) is amended—
						(1)by redesignating subsections (f) and (g) as subsections (h) and (i), respectively; and
						(2)by inserting after subsection (e) the following new subsections:
							
								(f)Agreements for commercializing technology
									(1)In generalThe Secretary may permit the directors of the National Laboratories to exercise Agreements for
			 Commercializing Technology authority and execute agreements with
			 non-Federal entities to sponsor research and development activities at the
			 National Laboratories.
									(2)EligibilityWhen exercising the authority authorized by this subsection, the Secretary shall permit the
			 directors of the National Laboratories to execute agreements with
			 non-Federal entities, including non-Federal entities that have received
			 Federal funding, provided that the non-Federal entity uses no funds
			 derived from a current Federal contract or award to carry out such an
			 agreement.
									(3)Continuation of authorityThe Secretary shall continue to provide Agreements for Commercializing Technology authority for at
			 least 2 years after the date of enactment of this Act.
									(4)ReportUpon completion of the Agreements for Commercializing Technology pilot program, the Secretary shall
			 submit a report to the Committee on Science, Space, and Technology of the
			 House of Representatives and the Committee on Energy and Natural Resources
			 of the Senate that includes the results of the pilot program and explains
			 the Department’s decision whether or not to continue permitting the
			 directors of the National Laboratories to exercise Agreements for
			 Commercializing Technology authority.
									(g)Inclusion of technology maturation in authorized technology transfer activitiesThe Secretary shall permit the directors of the National Laboratories to use funds authorized to
			 support technology transfer, following the standard practices of the
			 Department, to carry out technology maturation activities to identify and
			 improve potential commercial application opportunities and demonstrate
			 applications of research and technologies arising from National Laboratory
			 activities..
						(c)Delegation of authority for technology transfer agreements
						(1)AuthorityThe Secretary of Energy shall delegate to directors of the National Laboratories signature
			 authority for any technology transfer agreement with a total cost of not
			 more than $500,000, including both National Laboratory contributions and
			 the project recipient cost share contribution, if such an agreement falls
			 within the scope of a strategic plan for the National Laboratory that has
			 been approved by the Department.
						(2)Agreements includedThe agreements to which this subsection applies include—
							(A)Cooperative Research and Development Agreements; and
							(B)non-Federal Work for Others Agreements.
							644.Elimination of cost sharing requirement for research and development activities conducted by
			 universities and nonprofit institutionsSection 988(b) of the Energy Policy Act of 2005 (42 U.S.C. 16352(b)) is amended—
					(1)in paragraph (1), by striking Except as provided in paragraphs (2) and (3) and inserting Except as provided in paragraphs (2), (3) and (4); and
					(2)by adding at the end the following new paragraph:
						
							(4)Exemptions
								(A)In generalParagraph (1) shall not apply to a research or development activity performed by universities and
			 other nonprofit institutions.
								(B)DefinitionIn this paragraph, the term nonprofit institution has the meaning given that term in section 4(3) of the Stevenson-Wydler Technology Innovation Act
			 of 1980 (15 U.S.C. 3703(3))..
					645.Pilot Race to the Top for Energy Efficiency and Grid Modernization ProgramThe Secretary of Energy shall carry out a pilot program to promote innovative technologies and
			 practices at the State, local, or tribal level or by electric cooperatives
			 to increase energy efficiency, increase distributed electricity
			 generation, and modernize the grid. The Department shall provide—
					(1)informational resources as appropriate to potential applicants; and
					(2)technical assistance awards to carry out these activities on a competitive merit-reviewed basis.
					646.Rename Under Secretary for Science to Under Secretary for Science and EnergySection 202 of the Department of Energy Organization Act (42 U.S.C. 7132) is amended by striking Under Secretary for Science each place it appears and inserting Under Secretary for Science and Energy.
				647.Special hiring authority for scientific, engineering, and project management personnel
					(a)In generalThe Under Secretary shall have the authority to—
						(1)make appointments of scientific, engineering, and professional personnel, without regard to civil
			 service laws, to assist the Department in meeting specific project or
			 research needs;
						(2)fix the basic pay of any employee appointed under this section at a rate to be determined by the
			 Under Secretary at rates not in excess of the Executive Schedule (EX–II)
			 without regard to the civil service laws; and
						(3)pay any employee appointed under this section payments in addition to basic pay, except that the
			 total amount of additional payments paid to an employee under this
			 subsection for any 12-month period shall not exceed the least of the
			 following amounts:
							(A)$25,000.
							(B)The amount equal to 25 percent of the annual rate of basic pay of that employee.
							(C)The amount of the limitation that is applicable for a calendar year under section 5307(a)(1) of
			 title 5, United States Code.
							(b)Term
						(1)In generalThe term of any employee appointed under this section shall not exceed 3 years.
						(2)TerminationThe Under Secretary shall have the authority to terminate any employee appointed under this section
			 at any time based on performance or changing project or research needs of
			 the Department.
						
